 

Exhibit 10.2

 

CABOT INDUSTRIAL VALUE FUND, L.P.

 

Second Amended and Restated Limited Partnership Agreement

 

July 21, 2005

 

(to be renamed DCT Industrial Value Fund I, L.P.)

 

--------------------------------------------------------------------------------


 

Table of Contents

 

1. Recitals and Definitions

 

1.1

Recitals

 

1.2

Admission of Partners

 

1.3

Definitions

 

 

 

 

2. Formation of Partnership

 

2.1

Organization

 

2.2

Partnership Name

 

2.3

Purposes and Powers

 

2.4

Principal Business Office, Registered Office and Registered Agent

 

2.5

Qualification in Other Jurisdictions

 

2.6

Powers

 

2.7

Partners

 

 

 

 

3. Capitalization

 

3.1

Initial Capital Contributions

 

3.2

GP Affiliate Loan

 

3.3

Capital Accounts

 

3.4

Capital Contributions for Unanticipated Needs

 

 

 

 

4. Books; Accounting; Tax Elections; Reports

 

4.1

Books and Records

 

4.2

Annual Financial Statements and Valuation

 

4.3

Quarterly Financial Statements

 

4.4

Insurance

 

4.5

Right to Information

 

4.6

Filing of Returns; Tax Information

 

4.7

Tax Matters Partner

 

4.8

Fiscal and Taxable Year

 

4.9

Taxation as Partnership

 

 

 

 

5. Allocation Of Income And Loss

 

5.1

Allocation of Profits and Losses

 

5.2

Section 704(c) Tax Allocations

 

 

 

 

6. Distributions

 

6.1

Definitions Relating to Distributions

 

6.2

Distributions

 

6.3

Distributions Related to the Helen Street Property

 

 

i

--------------------------------------------------------------------------------


 

6.4

Distributions Related to Baltimore Property

 

6.5

CSFB Fee

 

6.6

Withholding

 

 

 

 

7. Rights and Obligations of Partners

 

7.1

Limited Liability

 

7.2

Authority

 

 

 

 

8. Rights and Obligations of General Partner and Management of the Partnership

 

8.1

General Responsibilities

 

8.2

Contracts with Affiliates

 

8.3

Compensation and Expense Reimbursement

 

8.4

Actions Requiring Cabot’s Consent

 

8.5

Fiduciary Obligation of General Partner

 

8.6

Other Permitted Business

 

 

 

 

9. Transfers of Partnership Interests

 

9.1

Prohibition of Transfers

 

9.2

Prohibition of Indirect Transfers

 

9.3

Non-Recognition of Certain Transfers

 

9.4

Withdrawal

 

 

 

 

10. General Partner Defaults; Termination

 

10.1

Default and Remedies

 

10.2

Dissolution

 

10.3

Application of Assets

 

 

 

 

11. Indemnification of General Partner and Partners

 

11.1

Exculpation

 

11.2

Indemnification

 

11.3

Payment of Indemnification Expenses

 

 

 

 

12. Miscellaneous

 

12.1

Notices

 

12.2

Successor and Assigns

 

12.3

Applicable Law

 

12.4

Severability

 

12.5

Counterparts

 

12.6

Entire Agreement

 

12.7

Titles

 

12.8

Further Assurances

 

12.9

Consent to Jurisdiction

 

12.10

Amendments

 

12.11

Waiver of Jury Trial

 

12.12

Confidentiality

 

 

ii

--------------------------------------------------------------------------------


 

Schedules

 

 

 

 

 

Schedule A

Partner Information

 

Schedule 3.2

Form of Bottom Dollar Guarantee

 

Schedule 8.4(a)

Properties Subject to Sale Restrictions

 

 

iii

--------------------------------------------------------------------------------


 

Cabot Industrial Value Fund, L.P.

 

Second Amended and Restated Limited Partnership Agreement

 

1.                                      Recitals and Definitions

 


1.1                                 RECITALS.  THIS SECOND AMENDED AND RESTATED
LIMITED PARTNERSHIP AGREEMENT (THIS “AGREEMENT”) IS ENTERED INTO AS OF JULY  21,
2005 AMONG CABOT INDUSTRIAL VALUE FUND, INC., A MARYLAND CORPORATION (THE
“GENERAL PARTNER”), AS THE SOLE GENERAL PARTNER, CABOT INDUSTRIAL VALUE FUND
MANAGER, LLC, A DELAWARE LIMITED LIABILITY COMPANY (“CABOT”) AS A LIMITED
PARTNER AND THE OTHER LIMITED PARTNERS LISTED ON SCHEDULE A TO AMEND AND RESTATE
THE AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT DATED OF SEPTEMBER 30,
2003 (THE “ORIGINAL LP AGREEMENT”) OF CABOT INDUSTRIAL VALUE FUND, L.P., A
DELAWARE LIMITED PARTNERSHIP (THE “PARTNERSHIP”).


 


1.2                                 CONVERSION OF PARTNERS.  CABOT, THE GENERAL
PARTNER AND THE OTHER LIMITED PARTNERS WERE THE PARTIES TO THE ORIGINAL LP
AGREEMENT.  EACH HEREBY CONSENTS TO THE CONVERSION OF CABOT’S INTEREST FROM A
GENERAL PARTNER PARTNERSHIP INTEREST TO A LIMITED PARTNER PARTNERSHIP INTEREST
AND THE CONVERSION OF THE GENERAL PARTNER’S INTEREST FROM A LIMITED PARTNER
PARTNERSHIP INTEREST TO A GENERAL PARTNER PARTNERSHIP INTEREST.


 


1.3                                 DEFINITIONS.  CAPITALIZED TERMS USED IN THIS
AGREEMENT SHALL HAVE THE MEANINGS SET FORTH OR REFERRED TO BELOW.


 

“Act” means the Delaware Revised Uniform Limited Partnership Act, as amended
from time to time.

 

“Agreement” - See Section 1.1.

 

“Allowed Asset Management Agreement” – See Section 8.2.

 

“Baltimore Property” is defined in the Merger Agreement.

 

“Cabot Limited Partners” means Cabot and the Other Limited Partners.

 

“CapEx” means tenant improvements, leasing commissions and other capital
expenditures to the Properties.

 

“Capital Account” - See Section 3.3.

 

“Capital Call Notice” - See Section 3.1.

 

“Capital Contributions” means the Initial Capital together with any funds
provided to the Partnership by the Partners pursuant to Section 3.4.

 

1

--------------------------------------------------------------------------------


 

“Certificate” - See Section 2.1.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and, to the extent applicable, regulations promulgated thereunder.

 

“Cost Base” means $695,300,000 plus (1) out-of-pocket diligence, legal,
accounting and other transaction costs incurred by any GP Affiliate in
connection with the acquisition of its interest in the General Partner, the
negotiation and consummation of the transactions contemplated by the Merger
Agreement, and the negotiation of the Put/Call Agreement, plus (2) the cost of
acquiring any additional properties by the Partnership or its Subsidiaries
(including out-of-pocket diligence, legal, accounting and other transaction
costs), and less (3) the gross sale proceeds from the sale of any Property less
net closing adjustments and out-of-pocket transaction costs incurred in
connection therewith.

 

“CSFB Agreement” means the letter agreement dated January 14, 2002, between the
Credit Suisse First Boston Corporation and Cabot Properties LLC as assigned on
December 4, 2002 to and assumed by the Partnership, as amended on December 20,
2002, April 16, 2003 and December 5, 2003.

 

“DCT” means Dividend Capital Trust Inc., a Maryland corporation.

 

“Fiscal Year” – See Section 4.8.

 

“Funding Partner” – See Section 3.4(c)

 

“General Partner” - See Section 1.1.

 

“General Partner Indemnified Parties” - See Section.

 

“GP Affiliate” means (i) DCT, (ii) the General Partner, (iii) any person
directly or indirectly through one or more entities, beneficially owning an
equity interest in the General Partner (excluding shareholders in DCT and their
direct and indirect beneficial owners), (iv) any officer, director, or trustee
of the foregoing, or (v) any entity controlled by, controlling or under common
control with DCT or the General Partner.

 

“GP Affiliate Loan” means a loan from a GP Affiliate to the Partnership.

 

“Helen Street Property” means the property at 200 Helen Street in South
Plainfield, New Jersey indirectly owned by a subsidiary of the Partnership.

 

“Helen Street Value” is defined in the Merger Agreement.

 

“Initial Capital” - See Section 3.1.

 

“Limited Partners” means Cabot and the Other Limited Partners as long as they
are partners in the Partnership.

 

2

--------------------------------------------------------------------------------


 

“Merger Agreement” means the Agreement and Plan of Merger between DCT, DCT
Acquisition Corporation, Cabot, and the General Partner dated as of June 17,
2005.

 

“Net Capital Proceeds” - See Section 6.1.

 

“Operating Cash Flow” - See Section 6.1.

 

“Other Limited Partners” means those parties listed on Schedule A as other
limited partners.

 

“Partner” means each of the General Partner, Cabot and the Other Limited
Partners as long as they are partners in the Partnership.

 

“Partnership” - See Section 1.1.

 

“Percentage” means, as to each Partner, the percentage listed on Schedule A as
it may be adjusted pursuant to the terms of this Agreement.

 

“Preferred Percentage” means, as to each Cabot Limited Partner, the percentage
listed on Schedule A as its preferred percentage.

 

“Properties” - means the properties owned by the Partnership or any of its
direct or indirect subsidiaries as of the date of this Agreement, or hereafter
acquired as permitted under this Agreement.

 

“Put/Call Agreement” means the Put/Call Agreement dated as of date of this
Agreement entered into by the Cabot Limited Partners, the General Partner and
DCT regarding transfers of interests in the Partnership.

 

“Seattle Property” means that property at South 212th Street, Kent, Washington
to be acquired by a subsidiary of the Partnership.

 

“Seller Pro Rata Percentage” – is defined in the Merger Agreement.

 

“Seller Representative” – is defined in the Merger Agreement.

 

“Stockholders” – is defined in the Merger Agreement.

 

“Subsidiaries” – is defined in the Merger Agreement.

 

2.                                      Formation of Partnership

 


2.1                                 ORGANIZATION.  THE PARTNERSHIP HAS BEEN
FORMED BY THE FILING OF ITS CERTIFICATE OF LIMITED PARTNERSHIP WITH THE DELAWARE
SECRETARY OF STATE PURSUANT TO THE ACT.  THE CERTIFICATE OF LIMITED PARTNERSHIP
MAY BE RESTATED BY THE GENERAL PARTNER AS PROVIDED IN THE ACT OR AMENDED BY THE
GENERAL PARTNER TO CHANGE THE NAME OF THE PARTNERSHIP, THE ADDRESS OF THE OFFICE
OF THE PARTNERSHIP IN DELAWARE AND THE NAME AND ADDRESS OF ITS RESIDENT AGENT IN
DELAWARE OR TO MAKE


 


3

--------------------------------------------------------------------------------



 


CORRECTIONS REQUIRED BY THE ACT.  THE CERTIFICATE OF LIMITED PARTNERSHIP, AS SO
AMENDED FROM TIME TO TIME, IS REFERRED TO HEREIN AS THE “CERTIFICATE.”  THE
GENERAL PARTNER SHALL DELIVER A COPY OF THE CERTIFICATE AND ANY AMENDMENT
THERETO TO ANY PARTNER WHO SO REQUESTS.


 


2.2                                 PARTNERSHIP NAME.


 


(A)                                  THE NAME OF THE PARTNERSHIP IS “CABOT
INDUSTRIAL VALUE FUND, L.P.”


 


(B)                                 WITHIN FIVE BUSINESS DAYS AFTER THE DATE OF
THIS AGREEMENT, THE GENERAL PARTNER SHALL CHANGE THE NAME OF THE PARTNERSHIP TO
“DCT INDUSTRIAL VALUE FUND I, L.P.”.


 


(C)                                  WITHIN FIVE BUSINESS DAYS AFTER THE DATE OF
THIS AGREEMENT, THE GENERAL PARTNER WILL CHANGE ITS NAME TO “DCT INDUSTRIAL
VALUE FUND I, INC.”


 


2.3                                 PURPOSES AND POWERS.  THE PRINCIPAL BUSINESS
ACTIVITY AND PURPOSES OF THE PARTNERSHIP SHALL BE TO ACQUIRE, IMPROVE, DEVELOP,
FINANCE, HOLD, OWN, OPERATE, MAINTAIN, MANAGE, HOLD, LEASE, REDEVELOP, SELL,
MORTGAGE, PLEDGE, EXCHANGE, CONVEY, OR OTHERWISE DISPOSE OF THE PROPERTIES
EITHER DIRECTLY OR THROUGH DIRECT OR INDIRECT SUBSIDIARIES OF THE PARTNERSHIP,
AND TO ENGAGE IN ALL ACTIVITIES NECESSARY, CONVENIENT OR INCIDENTAL THERETO IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.  THE BUSINESS OF THE PARTNERSHIP
SHALL BE CONDUCTED IN SUCH A MANNER AS THE GENERAL PARTNER REASONABLY BELIEVES
WILL PERMIT THE GENERAL PARTNER AT ALL TIMES AFTER DECEMBER 31, 2002 TO BE
CLASSIFIED AS A REAL ESTATE INVESTMENT TRUST UNDER CODE SECTION 856.


 


2.4                                 PRINCIPAL BUSINESS OFFICE, REGISTERED OFFICE
AND REGISTERED AGENT.


 


(A)                                  THE PRINCIPAL BUSINESS OFFICE OF THE
PARTNERSHIP SHALL BE LOCATED AT:


 

c/o Dividend Capital Trust Inc.
518 17th Street, 17th Floor
Denver, Colorado  80202

 

The principal business office of the Partnership may be changed from time to
time by the General Partner.  The General Partner shall promptly notify the
Partners of any change in such principal business office.

 


(B)                                 THE REGISTERED OFFICE OF THE PARTNERSHIP IN
THE STATE OF DELAWARE SHALL BE C/O THE CORPORATION TRUST COMPANY, 1209 ORANGE
STREET, WILMINGTON, DELAWARE, 19801.  THE AGENT FOR SERVICE OF PROCESS ON THE
PARTNERSHIP PURSUANT TO THE ACT SHALL BE THE CORPORATION TRUST COMPANY,
1209 ORANGE STREET, WILMINGTON, DELAWARE, 19801.  THE REGISTERED AGENT AND
REGISTERED OFFICE OF THE PARTNERSHIP MAY BE CHANGED BY THE GENERAL PARTNER FROM
TIME TO TIME.  THE GENERAL PARTNER SHALL PROMPTLY NOTIFY THE PARTNERS OF ANY
SUCH CHANGE.


 


2.5                                 QUALIFICATION IN OTHER JURISDICTIONS.  THE
GENERAL PARTNER SHALL CAUSE THE PARTNERSHIP TO BE QUALIFIED OR REGISTERED TO THE
EXTENT REQUIRED UNDER APPLICABLE LAWS IN EACH STATE IN WHICH A PROPERTY IS
LOCATED AND IN ANY OTHER JURISDICTION IN WHICH THE PARTNERSHIP TRANSACTS
BUSINESS AND SHALL BE AUTHORIZED TO EXECUTE, DELIVER AND FILE ANY CERTIFICATES
AND DOCUMENTS


 


4

--------------------------------------------------------------------------------



 


NECESSARY TO EFFECT SUCH QUALIFICATION OR REGISTRATION, INCLUDING WITHOUT
LIMITATION THE APPOINTMENT OF AGENTS FOR SERVICE OF PROCESS IN SUCH
JURISDICTIONS.


 


2.6                                 POWERS.  IN FURTHERANCE OF ITS PURPOSES, BUT
SUBJECT TO ALL OF THE PROVISIONS OF THIS AGREEMENT, THE PARTNERSHIP SHALL HAVE
AND EXERCISE ALL OF THE POWERS AND RIGHTS WHICH CAN BE CONFERRED UPON LIMITED
PARTNERSHIPS FORMED PURSUANT TO THE ACT.


 


2.7                                 PARTNERS.  THE PARTNERS OF THE PARTNERSHIP
AND THEIR ADDRESSES ARE LISTED ON SCHEDULE A.  THE GENERAL PARTNER SHALL AMEND
SCHEDULE A FROM TIME TO TIME BY TO REFLECT THE WITHDRAWAL OF PARTNERS OR THE
ADMISSION OF ADDITIONAL PARTNERS PURSUANT TO THIS AGREEMENT.


 

3.                                      Capitalization

 


3.1                                 INITIAL CAPITAL CONTRIBUTIONS.  THE GENERAL
PARTNER HAS CONTRIBUTED (OR WILL CONTRIBUTE ON THE DATE HEREOF) CAPITAL TO THE
PARTNERSHIP IN THE AMOUNT SHOWN ON SCHEDULE A AND EACH LIMITED PARTNER IS DEEMED
TO HAVE CONTRIBUTED CAPITAL TO THE PARTNERSHIP IN THE AMOUNTS SHOWN AS SUCH
PARTNER’S CAPITAL ON SCHEDULE A (THE “INITIAL CAPITAL”).


 


3.2                                 GP AFFILIATE LOAN.  THE PARTNERSHIP HAS
BORROWED AND MAY BORROW FROM TIME TO TIME GP AFFILIATE LOANS.  THE INTEREST RATE
ON A GP AFFILIATE LOAN SHALL NOT BE IN EXCESS OF DCT’S INCREMENTAL COST OF ITS
THIRD PARTY BORROWED FUNDS FROM TIME TO TIME.  THE MAXIMUM PRINCIPAL AMOUNT OF
THE GP AFFILIATE LOANS WHICH WHEN ADDED TO THE MORTGAGE DEBT OF THE PARTNERSHIP
SHALL NOT EXCEED CAPEX PLUS 50% OF THE COST BASE.  THE GP AFFILIATE LOAN SHALL
HAVE A TERM OF AT LEAST 2 YEARS AFTER THE DATE OF THIS AGREEMENT, SHALL ONLY
REQUIRE MONTHLY PAYMENTS OF INTEREST IN ARREARS, WITH NO REQUIRED PAYMENTS OF
PRINCIPAL UNTIL AFTER JULY 1, 2007.  EACH OF THE CABOT LIMITED PARTNERS SHALL
HAVE THE RIGHT TO PARTIALLY GUARANTEE UP TO ITS PRO RATA SHARE (BASED ON THEIR
RELATIVE PERCENTAGES) OF $4,556,000 MILLION OF THE INITIAL GP AFFILIATE LOAN
PURSUANT TO “BOTTOM DOLLAR GUARANTEES” IN THE FORM OF SCHEDULE 3.2 ATTACHED
HERETO.


 


3.3                                 CAPITAL ACCOUNTS.  A SEPARATE CAPITAL
ACCOUNT (EACH, A “CAPITAL ACCOUNT”) SHALL BE MAINTAINED FOR EACH PARTNER IN
ACCORDANCE WITH THE RULES OF TREASURY REGULATIONS SECTION 1.704-1(B)(2)(IV), AND
THIS SECTION 3.3 SHALL BE INTERPRETED AND APPLIED IN A MANNER CONSISTENT
THEREWITH.  THE BALANCE OF EACH PARTNER’S CAPITAL ACCOUNT AS OF THE DATE OF THIS
AMENDMENT HAS BEEN ADJUSTED TO EQUAL THE FAIR MARKET VALUE OF ITS INTEREST AS
SET FORTH ON SCHEDULE A.  WHENEVER THE PARTNERSHIP WOULD BE PERMITTED TO ADJUST
THE CAPITAL ACCOUNTS OF THE PARTNERS PURSUANT TO TREASURY REGULATIONS
SECTION 1.704-1(B)(2)(IV)(F) TO REFLECT REVALUATIONS OF PARTNERSHIP PROPERTY,
THE PARTNERSHIP SHALL SO ADJUST THE CAPITAL ACCOUNTS OF THE PARTNERS.  IN THE
EVENT THAT THE CAPITAL ACCOUNTS OF THE PARTNERS ARE ADJUSTED PURSUANT TO
TREASURY REGULATIONS SECTION 1.704-1(B)(2)(IV)(F) TO REFLECT REVALUATIONS OF
PARTNERSHIP PROPERTY, (I) THE CAPITAL ACCOUNTS OF THE PARTNERS SHALL BE ADJUSTED
IN ACCORDANCE WITH TREASURY REGULATIONS SECTION 1.704-1(B)(2)(IV)(G) FOR
ALLOCATIONS OF DEPRECIATION, DEPLETION, AMORTIZATION AND GAIN OR LOSS, AS
COMPUTED FOR BOOK PURPOSES, WITH RESPECT TO SUCH PROPERTY, (II) THE PARTNERS’
DISTRIBUTIVE SHARES OF DEPRECIATION, DEPLETION, AMORTIZATION AND GAIN OR LOSS,
AS COMPUTED FOR TAX PURPOSES, WITH RESPECT TO SUCH PROPERTY SHALL BE DETERMINED
SO AS TO TAKE ACCOUNT OF THE VARIATION BETWEEN THE ADJUSTED TAX BASIS AND BOOK
VALUE OF SUCH PROPERTY IN THE SAME MANNER AS UNDER CODE SECTION 704(C) AND
(III) THE AMOUNT OF UPWARD AND/OR DOWNWARD ADJUSTMENTS TO THE BOOK VALUE OF THE
PARTNERSHIP PROPERTY


 


5

--------------------------------------------------------------------------------



 


SHALL BE TREATED AS INCOME, GAIN, DEDUCTION AND/OR LOSS FOR PURPOSES OF APPLYING
THE ALLOCATION PROVISIONS OF ARTICLE 5.  IN THE EVENT THAT CODE
SECTION 704(C) APPLIES TO PARTNERSHIP PROPERTY, THE CAPITAL ACCOUNTS OF THE
PARTNERS SHALL BE ADJUSTED IN ACCORDANCE WITH TREASURY REGULATIONS
SECTION 1.704-1(B)(2)(IV)(G) FOR ALLOCATIONS OF DEPRECIATION, DEPLETION,
AMORTIZATION AND GAIN AND LOSS, AS COMPUTED FOR BOOK PURPOSES, WITH RESPECT TO
SUCH PROPERTY.  THE CAPITAL ACCOUNTS OF THE PARTNERS SHALL BE MAINTAINED SOLELY
FOR THE PURPOSE OF ALLOCATING INCOME AND LOSS AMONG THE PARTNERS FOR TAX
PURPOSES, AND SHALL NOT AFFECT THE DISTRIBUTIONS PAYABLE TO ANY PARTNER,
INCLUDING UPON LIQUIDATION OF THE PARTNERSHIP.  THE PARTNERS SHALL NOT BE
REQUIRED TO CONTRIBUTE CAPITAL TO THE PARTNERSHIP TO RESTORE A DEFICIT BALANCE
IN ITS CAPITAL ACCOUNT UPON LIQUIDATION OR OTHERWISE.


 


3.4                                 CAPITAL CONTRIBUTIONS FOR UNANTICIPATED
NEEDS.


 


(A)                                  IF THE GENERAL PARTNER DETERMINES THAT
ADDITIONAL CAPITAL IS NEEDED FOR THE OPERATIONS OF THE PARTNERSHIP IT MAY BE
CALLED IN ACCORDANCE IN THIS SECTION 3.4.


 


(B)                                 IF THE GENERAL PARTNER DETERMINES THAT THE
PARTNERSHIP REQUIRES ADDITIONAL FUNDS BEYOND FUNDS MADE AVAILABLE PURSUANT TO
SECTION 3.1 OR SECTION 3.2 TO MEET ITS EXISTING OBLIGATIONS OR TO CONDUCT ITS
BUSINESS, THE GENERAL PARTNER MAY GIVE WRITTEN NOTICE (A “CAPITAL CALL NOTICE”)
TO THE PARTNERS INDICATING THE AMOUNT REQUIRED BY THE PARTNERSHIP AND THE
PURPOSE FOR WHICH SUCH FUNDS ARE REQUIRED.  WITHIN TEN BUSINESS DAYS OF RECEIPT
OF SUCH CAPITAL CALL NOTICE, EACH PARTNER SHALL GIVE NOTICE TO THE GENERAL
PARTNER INDICATING WHETHER OR NOT IT AGREES TO MAKE AN ADDITIONAL CAPITAL
CONTRIBUTION TO THE PARTNERSHIP IN AN AMOUNT EQUAL TO ITS PRO RATA SHARE, BASED
UPON THEIR PERCENTAGES, OF THE REQUIRED FUNDS.  IF ANY PARTNER ELECTS TO MAKE A
CAPITAL CONTRIBUTION, THEN THE PARTNER SHALL MAKE A CAPITAL CONTRIBUTION IN THE
AMOUNT OF ITS PRO RATA SHARE OF THE REQUIRED FUNDS WITHIN FIVE BUSINESS DAYS OF
SUCH ELECTION.


 


(C)                                  IF ANY PARTNER ELECTS NOT TO MAKE AN
ADDITIONAL CAPITAL CONTRIBUTION PURSUANT TO THE CAPITAL CALL NOTICE, ANY PARTNER
WHICH HAS AGREED TO FUND ITS PRO RATA SHARE OF THE REQUESTED CAPITAL (EACH A
“FUNDING PARTNER”) MAY AT ANY TIME THEREAFTER AS LONG AS THE PARTNERSHIP
CONTINUES TO REQUIRE SUCH ADDITIONAL FUNDS INDICATED IN THE CAPITAL CALL NOTICE,
GIVE WRITTEN NOTICE (AN “OPTIONAL FUNDING NOTICE”) TO THE OTHER PARTNERS THAT IT
IS PREPARED TO MAKE ALL OR A PORTION OF THE REQUIRED FUNDS AVAILABLE TO THE
PARTNERSHIP.  EACH FUNDING PARTNER SHALL BE ENTITLED TO PROVIDE UP TO ITS PRO
RATA SHARE, BASED ON PERCENTAGES, OF THE REQUIRED FUNDS BY CONTRIBUTING SUCH
FUNDS TO THE PARTNERSHIP NOT LATER THAN TEN BUSINESS DAYS AFTER THE OPTIONAL
FUNDING NOTICE.


 


(D)                                 AFTER THE CONTRIBUTION OF CAPITAL PURSUANT
TO A CAPITAL CALL NOTICE OR OPTIONAL FUNDING NOTICE IN WHICH NOT ALL PARTNERS
PARTICIPATE, EACH PARTNER’S PERCENTAGE WILL BE ADJUSTED TO EQUAL THE QUOTIENT OF
(A) THE SUM OF (X) THE PARTNER’S INITIAL CAPITAL PLUS (Y) THE AMOUNT OF CASH, IF
ANY, CONTRIBUTED BY THE PARTNER SINCE THE DATE HEREOF DIVIDED BY (B) THE SUM OF
(U) ALL PARTNERS’ INITIAL CAPITAL PLUS (V) THE AGGREGATE AMOUNT OF ALL CASH
CONTRIBUTED BY ALL PARTNERS SINCE THE DATE OF THIS AGREEMENT.  THE FUNDS
CONTRIBUTED PURSUANT TO A CAPITAL CALL NOTICE OR OPTIONAL FUNDING NOTICE WILL
NOT RECEIVE ANY PREFERRED PAYMENT, SPECIAL ALLOCATION OR OTHER SPECIAL TREATMENT
OTHER THAN THE FOREGOING ADJUSTMENT TO PERCENTAGES.


 


6

--------------------------------------------------------------------------------



 


(E)                                  EACH PARTNER ACKNOWLEDGES THAT THE FAILURE
TO PARTICIPATE IN ANY FUNDING PURSUANT TO THIS SECTION 3.4 MAY RESULT IN A
DILUTION OF ITS INTEREST AND RIGHTS IN THE PARTNERSHIP.  NO CABOT LIMITED
PARTNER SHALL BE OBLIGATED TO PROVIDE FUNDS PURSUANT TO THIS SECTION 3.4.


 

4.                                      Books; Accounting; Tax Elections;
Reports

 


4.1                                 BOOKS AND RECORDS.  THE GENERAL PARTNER
SHALL KEEP COMPLETE AND ACCURATE BOOKS AND RECORDS OF THE PARTNERSHIP IN
ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES.  THE BOOKS OF THE
PARTNERSHIP SHALL AT ALL TIMES BE MAINTAINED OR MADE AVAILABLE AT THE PRINCIPAL
BUSINESS OFFICE OF THE PARTNERSHIP.  A CURRENT LIST OF THE FULL NAME AND LAST
KNOWN BUSINESS ADDRESS OF EACH PARTNER, SET FORTH IN ALPHABETICAL ORDER, A COPY
OF THE CERTIFICATE AND ALL AMENDMENTS THERETO, EXECUTED COPIES OF ALL POWERS OF
ATTORNEY PURSUANT TO WHICH THE CERTIFICATE OR ANY CERTIFICATE OF AMENDMENT HAS
BEEN EXECUTED, COPIES OF THE PARTNERSHIP’S FEDERAL, STATE AND LOCAL INCOME TAX
RETURNS AND REPORTS, IF ANY, FOR THE THREE MOST RECENT YEARS, COPIES OF THIS
AGREEMENT AND OF ANY FINANCIAL STATEMENTS OF THE PARTNERSHIP FOR THE THREE MOST
RECENT YEARS AND ALL OTHER RECORDS REQUIRED TO BE MAINTAINED PURSUANT TO THE ACT
SHALL BE MAINTAINED AT THE PRINCIPAL BUSINESS OFFICE OF THE PARTNERSHIP.


 


4.2                                 ANNUAL FINANCIAL STATEMENTS AND VALUATION. 
WITHIN NINETY (90) DAYS AFTER THE END OF EACH FISCAL YEAR, THE GENERAL PARTNER,
AT PARTNERSHIP EXPENSE, SHALL PREPARE AND MAIL TO EACH LIMITED PARTNER AND TO
EACH FORMER PARTNER WHO WITHDREW DURING SUCH FISCAL YEAR (OR TO SUCH FORMER
PARTNER’S LEGAL REPRESENTATIVE, AS APPLICABLE) (I) A SUMMARY DESCRIPTION OF EACH
ACQUISITION OR DISPOSITION BY THE PARTNERSHIP DURING THE PREVIOUS FISCAL YEAR,
INCLUDING ANY TRANSACTIONS WITH ANY GP AFFILIATE, AND (II) A STATEMENT OF ALL
DISTRIBUTIONS MADE TO SUCH PARTNER DURING THE PREVIOUS FISCAL QUARTER AND THE
PREVIOUS FISCAL YEAR AND SUCH PARTNER’S CAPITAL ACCOUNT BALANCE.  THE GENERAL
PARTNER SHALL ALSO FURNISH TO THE LIMITED PARTNERS A BALANCE SHEET AND
SCHEDULE OF INVESTMENTS OF THE PARTNERSHIP AS OF THE END OF THE FISCAL YEAR AND
STATEMENTS OF OPERATIONS, AND CASH FLOW FOR SUCH FISCAL YEAR, IN EACH CASE
CERTIFIED BY THE GENERAL PARTNER AS TRUE AND CORRECT AND PREPARED IN ACCORDANCE
WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES AS CUSTOMARILY IMPLEMENTED BY
DCT.  CONSISTENT WITH THE REQUIREMENTS OF GENERALLY ACCEPTED ACCOUNTING
PRINCIPLES, THE PARTNERSHIP’S ASSETS WILL BE PRESENTED ON A BOOK VALUE BASIS.


 


4.3                                 QUARTERLY FINANCIAL STATEMENTS.  WITHIN
SIXTY (60) DAYS AFTER THE END OF EACH OF THE FIRST THREE (3) QUARTERS OF EACH
FISCAL YEAR, THE GENERAL PARTNER SHALL MAIL TO EACH LIMITED PARTNER UNAUDITED
BALANCE SHEETS, AN UNAUDITED CASH FLOW STATEMENT AND AN UNAUDITED INCOME
STATEMENT OF THE PARTNERSHIP AS AT SUCH QUARTER-END.  THE GENERAL PARTNER SHALL
ALSO PROVIDE THE PARTNERS WITH A QUARTERLY REPORT OF THE PARTNERSHIP’S BUSINESS
AND ACTIVITIES, INCLUDING A SUMMARY OF INVESTMENTS AND DISPOSITIONS MADE DURING
THE PRIOR QUARTER.


 


4.4                                 INSURANCE.  THE GENERAL PARTNER SHALL CAUSE
THE PROPERTIES TO BE INSURED IN ACCORDANCE WITH CUSTOMARY PRACTICES.  IN ANY
EVENT, THE INSURANCE COVERAGE SHOULD BE NO LESS THAN COMPARABLE INSURANCE
CARRIED BY DCT AND ITS SUBSIDIARIES ON PROPERTIES SIMILAR TO THE PROPERTIES.


 


7

--------------------------------------------------------------------------------



 


4.5                                 RIGHT TO INFORMATION.  EACH PARTNER SHALL
HAVE THE RIGHT AT ALL REASONABLE TIMES DURING USUAL BUSINESS HOURS TO EXAMINE
AND MAKE COPIES OF OR EXTRACTS FROM THE BOOKS OF ACCOUNT AND RECORDS OF THE
PARTNERSHIP AND TO HAVE SUCH MATERIALS AUDITED AT SUCH PARTNER’S EXPENSE.  THE
GENERAL PARTNER SHALL PROMPTLY FURNISH TO THE PARTNERS (I) SUCH OTHER
INFORMATION BEARING ON THE FINANCIAL CONDITION AND OPERATIONS OF THE PARTNERSHIP
OR THE STATUS OF THE PROPERTY AS A PARTNER MAY FROM TIME TO TIME REASONABLY
REQUEST AND (II) SUCH INFORMATION AS CABOT DEEMS NECESSARY OR APPROPRIATE TO
COMPLY WITH THE TAX DISCLOSURE, LIST MAINTENANCE AND REGISTRATION REQUIREMENTS
OF SECTIONS 6011, 6111 AND 6112 OF THE CODE AND THE REGULATIONS PROMULGATED
THEREUNDER.


 


4.6                                 FILING OF RETURNS; TAX INFORMATION.


 


(A)                                  THE GENERAL PARTNER SHALL CAUSE THE
PREPARATION AND TIMELY FILING OF ALL PARTNERSHIP TAX RETURNS AND REPORTS AND
SHALL, ON BEHALF OF THE PARTNERSHIP, TIMELY FILE ALL OTHER WRITINGS REQUIRED BY
ANY GOVERNMENTAL AUTHORITY HAVING JURISDICTION.  THE GENERAL PARTNER SHALL
TIMELY PROVIDE TO EACH PARTNER INFORMATION SUFFICIENT TO PERMIT THEM TO FILE
THEIR RESPECTIVE INCOME TAX RETURNS, INCLUDING INFORMATION SUFFICIENT TO
DETERMINE ESTIMATED TAX PAYMENTS REQUIRED WITH RESPECT TO THE INCOME OF THE
PARTNERSHIP FOR QUARTERLY ESTIMATED TAX PAYMENTS AND WITH RESPECT TO ANY
EXTENSION FOR FILING THEIR INCOME TAX RETURNS, IF APPLICABLE.


 


(B)                                 WITH RESPECT TO ANY TAX RETURN THAT INCLUDES
ANY TAXABLE PERIODS OR PORTIONS THEREOF BEGINNING ON OR PRIOR TO THE DATE OF
THIS AGREEMENT (AN “APPLICABLE TAX RETURN”), THE GENERAL PARTNER SHALL PREPARE
SUCH RETURNS IN A MANNER CONSISTENT WITH PAST PRACTICE, EXCEPT AS OTHERWISE
CONSENTED TO BY CABOT.  THE GENERAL PARTNER SHALL PROVIDE COPIES OF ANY
APPLICABLE TAX RETURNS TO CABOT FOR REVIEW AND APPROVAL AT LEAST FORTY-FIVE (45)
DAYS PRIOR TO THE ANTICIPATED FILING DATE THEREOF.  IF CABOT OBJECTS TO THE
TREATMENT OF ANY ITEM REFLECTED ON SUCH TAX RETURN, THE PARTIES SHALL ATTEMPT TO
RESOLVE SUCH DISPUTE IN GOOD FAITH AND IF NO RESOLUTION IS REACHED, WILL SUBMIT
THE MATTER TO AN INDEPENDENT ACCOUNTING OR LAW FIRM FOR A DETERMINATION OF WHICH
PARTY’S POSITION IS SUPPORTED BY THE GREATER WEIGHT OF AUTHORITY.  SUCH
DETERMINATION SHALL BE BINDING ON BOTH PARTIES.  THE GENERAL PARTNER SHALL NOT
AMEND ANY APPLICABLE TAX RETURN WITHOUT THE CONSENT OF CABOT.


 


4.7                                 TAX MATTERS PARTNER.  THE GENERAL PARTNER
SHALL BE THE “TAX MATTERS PARTNER” FOR PURPOSES OF SECTION 6231 OF THE CODE. 
THE TAX MATTERS PARTNER SHALL KEEP THE PARTNERS FULLY APPRISED OF ANY ACTION
REQUIRED TO BE TAKEN OR WHICH MAY BE TAKEN BY THE TAX MATTERS PARTNER FOR THE
PARTNERSHIP.


 


4.8                                 FISCAL AND TAXABLE YEAR.  THE “FISCAL YEAR”
OF THE PARTNERSHIP SHALL BE THE SAME AS THE TAXABLE YEAR OF THE PARTNERSHIP. 
THE TAXABLE YEAR OF THE PARTNERSHIP SHALL BE THE PERIOD ENDING ON DECEMBER 31.


 


4.9                                 TAXATION AS PARTNERSHIP.  THE PARTNERS AGREE
THAT THE PARTNERSHIP WILL BE TAXED AS A PARTNERSHIP, AND THE GENERAL PARTNER
SHALL USE ALL REASONABLE EFFORTS TO ENSURE THAT THE PARTNERSHIP IS TREATED AS A
PARTNERSHIP FOR TAX PURPOSES.


 


8

--------------------------------------------------------------------------------



 

5.                                      Allocation Of Income And Loss

 


5.1                                 ALLOCATION OF PROFITS AND LOSSES.  ALL ITEMS
OF PARTNERSHIP INCOME, GAIN, LOSS AND DEDUCTION AS DETERMINED FOR CODE
SECTION 704(B) BOOK PURPOSES SHALL BE ALLOCATED AMONG THE PARTNERS AND CREDITED
OR DEBITED TO THEIR RESPECTIVE CAPITAL ACCOUNTS IN ACCORDANCE WITH TREASURY
REGULATIONS SECTION 1.704-1(B)(2)(IV), SO AS TO ENSURE TO THE MAXIMUM EXTENT
POSSIBLE (I) THAT SUCH ALLOCATIONS SATISFY THE ECONOMIC EFFECT EQUIVALENCE TEST
OF TREASURY REGULATIONS SECTION 1.704-1(B)(2)(II)(I) (AS PROVIDED HEREINAFTER)
AND (II) THAT ALL ALLOCATIONS OF ITEMS THAT CANNOT HAVE ECONOMIC EFFECT
(INCLUDING CREDITS AND NONRECOURSE DEDUCTIONS) ARE ALLOCATED TO THE PARTNERS IN
ACCORDANCE WITH THE PARTNERS’ INTERESTS IN THE PARTNERSHIP, WHICH, UNLESS
OTHERWISE REQUIRED BY CODE SECTION 704(B) AND THE TREASURY REGULATIONS
PROMULGATED THEREUNDER, SHALL BE IN PROPORTION TO THEIR PERCENTAGES.  TO THE
EXTENT POSSIBLE, ITEMS THAT CAN HAVE ECONOMIC EFFECT SHALL BE ALLOCATED IN SUCH
A MANNER THAT THE BALANCE OF EACH PARTNER’S CAPITAL ACCOUNT AT THE END OF ANY
TAXABLE YEAR (INCREASED BY THE SUM OF (A) SUCH PARTNER’S “SHARE OF PARTNERSHIP
MINIMUM GAIN” AS DEFINED IN TREASURY REGULATIONS SECTION 1.704-2(G)(1) AND
(B) SUCH PARTNER’S SHARE OF “PARTNER NONRECOURSE DEBT MINIMUM GAIN” AS DEFINED
IN TREASURY REGULATIONS SECTION 1.704-2(I)(5)) WOULD BE POSITIVE TO THE EXTENT
OF THE AMOUNT OF CASH THAT SUCH PARTNER WOULD RECEIVE (OR WOULD BE NEGATIVE TO
THE EXTENT OF THE AMOUNT OF CASH THAT SUCH PARTNER WOULD BE REQUIRED TO
CONTRIBUTE TO THE PARTNERSHIP) IF THE PARTNERSHIP SOLD ALL OF ITS PROPERTY FOR
AN AMOUNT OF CASH EQUAL TO THE BOOK VALUE (AS DETERMINED PURSUANT TO TREASURY
REGULATIONS SECTION 1.704-1(B)(2)(IV)) OF SUCH PROPERTY (REDUCED, BUT NOT BELOW
ZERO, BY THE AMOUNT OF NONRECOURSE DEBT TO WHICH SUCH PROPERTY IS SUBJECT) AND
ALL OF THE CASH OF THE PARTNERSHIP REMAINING AFTER PAYMENT OF ALL LIABILITIES
(OTHER THAN NONRECOURSE LIABILITIES) OF THE PARTNERSHIP WERE DISTRIBUTED IN
LIQUIDATION IMMEDIATELY FOLLOWING THE END OF SUCH TAXABLE YEAR IN ACCORDANCE
WITH SECTION 6.2.


 


5.2                                 SECTION 704(C) TAX ALLOCATIONS.  EXCEPT AS
SET FORTH BELOW OR AS REQUIRED BY THE CODE OR REGULATIONS, INCOME, GAIN, LOSS
AND DEDUCTION OF THE PARTNERSHIP SHALL BE ALLOCATED FOR TAX PURPOSES IN THE SAME
MANNER AS SUCH ITEMS WERE ALLOCATED FOR BOOK PURPOSES PURSUANT TO SECTION 5.1. 
WITH RESPECT TO ANY PROPERTY OF THE PARTNERSHIP TO WHICH SECTION 704(C) APPLIES
OR WITH RESPECT TO WHICH THE PRINCIPLES OF SECTION 704(C) APPLY AS A RESULT OF
ANY ADJUSTMENT TO THE VALUATION THEREOF PURSUANT TO TREASURY REGULATIONS
SECTION 1.704-1(B)(2)(IV)(F), THE PARTNERSHIP SHALL USE THE “TRADITIONAL METHOD”
OF ALLOCATING INCOME, GAIN, DEDUCTION AND LOSS, IN EACH CASE WITHOUT CURATIVE OR
REMEDIAL ALLOCATIONS.  ALLOCATIONS PURSUANT TO THIS SECTION 5.2 SHALL BE FOR
U.S. FEDERAL INCOME TAX PURPOSES AND SHALL NOT AFFECT THE CAPITAL ACCOUNT
BALANCES OF THE PARTNERS.


 

6.                                      Distributions

 


6.1                                 DEFINITIONS RELATING TO DISTRIBUTIONS.  THE
FOLLOWING TERMS HAVE THE MEANINGS INDICATED:


 

“Operating Cash Flow” means all receipts of the Partnership and its direct or
indirect subsidiaries (other than Net Capital Proceeds, proceeds from the Helen
Street Property pursuant to Section 6.3 below and proceeds from the sale of the
Baltimore Property pursuant to Section 6.4 below) in excess of the following
items (except to the extent any of the following are funded out of reserves or

 

9

--------------------------------------------------------------------------------


 

proceeds from capital events):  (i) operating expenses, (ii) scheduled debt
service payments, including debt service on the GP Affiliate Loan and (iii) the
funding of reserves of $0.10 per rentable square foot at the Properties per
year.

 

“Net Capital Proceeds” means proceeds from any sale (other than proceeds from
the Helen Street Property pursuant to Section 6.3 below and from the sale of the
Baltimore Property pursuant to Section 6.4 below), refinancing, insurance
recovery, eminent domain award or other similar capital event, in excess of
amounts required to pay (i) debt then due, (ii) amounts expended to purchase
additional properties pursuant to a 1031 exchange, and (iii) out-of-pocket
transaction costs.

 


6.2                                 DISTRIBUTIONS.  OPERATING CASH FLOW SHALL BE
DISTRIBUTED QUARTERLY AS SOON AS PRACTICABLE, AND IN ANY EVENT, WITHIN FIFTEEN
DAYS AFTER THE END OF EACH QUARTER, TO THE EXTENT SUCH DISTRIBUTION IS NOT
PROHIBITED BY THIRD-PARTY DEBT AGREEMENTS OF THE PARTNERSHIP OR A SUBSIDIARY. 
NET CAPITAL PROCEEDS, IF ANY, AND ANY PROCEEDS FROM THE HELEN STREET PROPERTY
PURSUANT TO SECTION 6.3 BELOW AND PROCEEDS FROM THE BALTIMORE PROPERTY PURSUANT
TO SECTION 6.4 BELOW SHALL BE DISTRIBUTED AS SOON AS REASONABLY PRACTICABLE, AND
IN ANY EVENT WITHIN TEN DAYS AFTER THE SAME BECOME AVAILABLE FOR DISTRIBUTION,
TO THE EXTENT SUCH DISTRIBUTION IN NOT PROHIBITED BY THIRD-PARTY DEBT AGREEMENTS
OF THE PARTNERSHIP OR A SUBSIDIARY.  ALL DISTRIBUTIONS OF OPERATING CASH FLOW
AND NET CAPITAL PROCEEDS SHALL BE MADE TO THE PARTNERS IN ACCORDANCE WITH THEIR
PERCENTAGES.  ANY PAYMENTS MADE TO THE SELLER REPRESENTATIVE PURSUANT TO
SECTION 6.3 OR SECTION 6.4 BELOW FOR PAYMENT TO THE STOCKHOLDERS IS BEING MADE
AT THE REQUEST OF THE PARTNERS WHO ARE GP AFFILIATES TO DISCHARGE AN OBLIGATION
OF DCT PURSUANT TO THE MERGER AGREEMENT.  ANY SUCH PAYMENTS SHALL BE TREATED FOR
ALL PURPOSES OF THIS AGREEMENT (INCLUDING FOR ALL TAX REPORTING PURPOSES) AS
HAVING BEEN DISTRIBUTED PRO RATA TO THOSE PARTNERS WHO ARE GP AFFILIATES IN
PROPORTION TO THEIR RESPECTIVE PERCENTAGES, AND IN NO EVENT WILL ANY STOCKHOLDER
BE TREATED AS OWNING ANY INTEREST IN THE PARTNERSHIP FOR LEGAL, TAX, REGULATORY
OR ANY OTHER PURPOSE.  NOTWITHSTANDING THE FOREGOING, IF UPON THE EARLIER OF
(I) A CABOT LIMITED PARTNER CEASING TO BE A PARTNER IN THE PARTNERSHIP, AND
(II) THE FIRST ANNIVERSARY OF THE DATE HEREOF, SUCH CABOT LIMITED PARTNER HAS
NOT RECEIVED AGGREGATE DISTRIBUTIONS OF OPERATING CASH FLOW SINCE THE DATE
HEREOF AT A RATE OF AT LEAST 3.5% PER ANNUM ON ITS INITIAL CAPITAL (AS SHOWN ON
SCHEDULE A, AS INCREASED BY ANY ADDITIONAL CAPITAL CONTRIBUTIONS MADE BY SUCH
CABOT LIMITED PARTNER PURSUANT TO ARTICLE 3), THEN THE PARTNERSHIP SHALL MAKE A
SPECIAL DISTRIBUTION TO SUCH CABOT LIMITED PARTNER OF AN AMOUNT SUCH THAT, AFTER
SUCH DISTRIBUTION, THE CABOT LIMITED PARTNER WILL HAVE RECEIVED AGGREGATE
DISTRIBUTIONS OF OPERATING CASH FLOW SINCE THE DATE HEREOF AT A RATE OF 3.5% PER
ANNUM ON ITS INITIAL CAPITAL (AS SHOWN ON SCHEDULE A, AS INCREASED BY ANY
ADDITIONAL CAPITAL CONTRIBUTIONS MADE BY SUCH CABOT LIMITED PARTNER PURSUANT TO
ARTICLE 3).  IN THE EVENT THAT A CABOT LIMITED PARTNER RECEIVES SUCH SPECIAL
DISTRIBUTION PURSUANT TO CLAUSE (II) OF THE PRECEDING SENTENCE, SUCH SPECIAL
DISTRIBUTION SHALL BE OFFSET AGAINST ANY SUCH CABOT LIMITED PARTNER’S SHARE OF
SUBSEQUENT DISTRIBUTIONS OF OPERATING CASH FLOW, IF ANY, TO THE PARTNERS OF THE
PARTNERSHIP WITH RESPECT TO THE FISCAL QUARTER IN WHICH SUCH FIRST ANNIVERSARY
OCCURRED; BUT NOT OFFSET AGAINST DISTRIBUTIONS FROM ANY FUTURE FISCAL QUARTER. 
THE GENERAL PARTNER SHALL CONTRIBUTE ADDITIONAL CAPITAL TO FUND THIS SPECIAL
DISTRIBUTION IF THE PARTNERSHIP DOES NOT HAVE FUNDS AVAILABLE.


 


10

--------------------------------------------------------------------------------



 


6.3                                 DISTRIBUTIONS RELATED TO THE HELEN STREET
PROPERTY.


 


(A)                                  “HELEN STREET PROCEEDS” MEANS THE SALE
PROCEEDS RECEIVED BY PARTNERSHIP (OR ITS SUBSIDIARIES) UPON THE SALE OF THE
HELEN STREET PROPERTY (NET OF THIRD PARTY TRANSACTION COSTS BORNE BY PARTNERSHIP
OR ITS SUBSIDIARIES, INCLUDING WITHOUT LIMITATION ANY TAXES DUE UPON SUCH SALE
AND PAYABLE BY THE PARTNERSHIP OR THE APPLICABLE SUBSIDIARY (EXCLUDING, FOR THE
PURPOSES OF CLARITY, ANY INCOME TAXES THAT MAY BE PAYABLE BY THE PARTNERS, ANY
SUBSIDIARY OF THE PARTNERSHIP OR ANY DIRECT OR INDIRECT INTEREST HOLDER IN A
PARTNER OTHER THAN ANY SUCH INCOME TAXES PAYABLE UPON APPLICABILITY OF THE
EXCEPTION SET FORTH IN SECTION 5.5(C) OF THE MERGER AGREEMENT UNDER WHICH THE
GENERAL PARTNER COULD BE ENTITLED TO TREAT SUCH INCOME AS INCOME FROM A
PROHIBITED TRANSACTION AS DEFINED IN SECTION 857(B)(6) OF THE CODE) AND ANY
PREPAYMENT PREMIUM DUE ON THE INDEBTEDNESS ENCUMBERING THE HELEN STREET
PROPERTY, ALL AS ESTIMATED IN GOOD FAITH BY THE GENERAL PARTNER AND APPROVED BY
CABOT, WHICH APPROVAL WILL NOT BE UNREASONABLY WITHHELD).  “HELEN STREET
PREFERRED AMOUNT” MEANS HELEN STREET PROCEEDS IN EXCESS OF THE HELEN STREET
VALUE.


 


(B)                                 ONCE THE SALE OF THE HELEN STREET PROPERTY
IS CONSUMMATED PURSUANT TO THE CURRENT PURCHASE AND SALE AGREEMENT WITH NAKASH
200 HELEN STREET LLC (THE “P&S”), THE PARTNERSHIP WILL PAY TO (1) THE SELLER
REPRESENTATIVE, FOR PAYMENT TO THE STOCKHOLDERS THE PRODUCT OF HELEN STREET
PREFERRED AMOUNT, MULTIPLIED BY THE SELLER PRO RATA PERCENTAGE, (2) TO EACH
CABOT LIMITED PARTNER, THE PRODUCT OF THE HELEN STREET PREFERRED AMOUNT
MULTIPLIED BY SUCH CABOT LIMITED PARTNER’S PREFERRED PERCENTAGE AND (3) THE
REMAINING HELEN STREET PROCEEDS TO THE PARTNERS PRO RATA IN PROPORTION TO THEIR
PERCENTAGES.  OTHERWISE THE PARTNERSHIP WILL ENTERTAIN UNSOLICITED OFFERS TO
PURCHASE THE HELEN STREET PROPERTY FROM PROSPECTIVE PURCHASERS THAT INTEND TO
USE THE HELEN STREET PROPERTY FOR THEIR OWN USE FOR NET SALE PROCEEDS THAT WOULD
RESULT IN HELEN STREET PROCEEDS GREATER THAN THE HELEN STREET VALUE.  IF THE
CURRENT BUYER OF THE HELEN STREET PROPERTY FAILS TO CLOSE UNDER THE P&S AND THE
PARTNERSHIP ENTERS INTO ANOTHER BINDING CONTRACT AFTER THE DATE HEREOF FOR THE
SALE OF THE HELEN STREET PROPERTY WITH A PURCHASER THAT INTENDS TO USE THE HELEN
STREET PROPERTY FOR ITS OWN USE (OR FOR USE BY AN AFFILIATE OF THE PURCHASER)
WITHIN SIX MONTHS AFTER THE DATE OF THIS AGREEMENT AND SUCH TRANSACTION IS
CONSUMMATED (DURING OR AFTER SUCH 6 MONTH PERIOD), THEN UPON THE CONSUMMATION OF
SUCH SALE THE PARTNERSHIP WILL PAY, OR CAUSE TO BE PAID, TO (1) THE SELLER
REPRESENTATIVE, FOR PAYMENT TO THE STOCKHOLDERS FIFTY PERCENT OF THE PRODUCT OF
THE HELEN STREET PREFERRED AMOUNT, MULTIPLIED BY THE SELLER PRO RATA PERCENTAGE,
(2) TO EACH CABOT LIMITED PARTNER, FIFTY PERCENT OF THE PRODUCT OF THE HELEN
STREET PREFERRED AMOUNT MULTIPLIED BY SUCH CABOT LIMITED PARTNER’S PREFERRED
PERCENTAGE AND (3) THE REMAINING HELEN STREET PROCEEDS TO THE PARTNERS PRO RATA
IN PROPORTION TO THEIR PERCENTAGES.


 


(C)                                  IF THERE IS A FINAL JUDGMENT IN OR
SETTLEMENT OF THE LITIGATION INVOLVING FROM THE (A) THE ESCROW AGREEMENT DATED
NOVEMBER 18, 2004 FOR RENT FROM ODD JOB ACQUISITIONS CORP. (THE “HELEN STREET
RENT ESCROW”) OR (B) THE ESCROW LETTER AGREEMENT DATED NOVEMBER 18, 2004 RELATED
TO IMPROVEMENTS TO HELEN STREET PROPERTY (THE “HELEN STREET IMPROVEMENTS
ESCROW”), EACH BETWEEN A SUBSIDIARY OF THE PARTNERSHIP AND 200 HELEN STREET,
LLC, WITHIN THREE YEARS FOLLOWING THE DATE OF THIS AGREEMENT, THEN THE FOLLOWING
SHALL APPLY:


 


11

--------------------------------------------------------------------------------



 

(I)                                     IF THE FULL AMOUNT OF THE HELEN STREET
RENT ESCROW IS RECOVERED BY THE PARTNERSHIP, THEN (1) AN AMOUNT EQUAL TO THE
PRODUCT OF (X) $43,243.16 FOR THE MONTH OF APRIL 2005 AND $206,643.76 FOR EACH
MONTH THEREAFTER UNTIL THE DATE OF THIS AGREEMENT (COLLECTIVELY, THE “HELEN
STREET PREFERRED RENT ESCROW AMOUNT” MULTIPLIED BY (Y) THE SELLER PRO RATA
PERCENTAGE SHALL BE PAID TO SELLER REPRESENTATIVE FOR PAYMENT TO THE
STOCKHOLDERS, (2) TO EACH CABOT LIMITED PARTNER, THE HELEN STREET PREFERRED RENT
ESCROW AMOUNT MULTIPLIED BY SUCH CABOT LIMITED PARTNER’S PREFERRED PERCENTAGE
AND (3) THE REMAINING NET PROCEEDS FROM THE HELEN STREET RENT ESCROW TO THE
PARTNERS PRO RATA IN PROPORTION TO THEIR PERCENTAGES.

 

(II)                                  IF LESS THAN ALL OF THE HELEN RENT STREET
ESCROW IS RECOVERED BY THE PARTNERSHIP PURSUANT TO SUCH FINAL JUDGMENT OR
SETTLEMENT, THEN THE AMOUNT SO RECOVERED SHALL BE DIVIDED BETWEEN THE SELLER
REPRESENTATIVE (FOR PAYMENT TO THE STOCKHOLDERS), THE CABOT LIMITED PARTNERS AND
THE PARTNERSHIP IN THE SAME PROPORTION THAT THEY WOULD HAVE DIVIDED THE RECOVERY
OF THE FULL HELEN STREET RENT ESCROW PURSUANT TO 6.3(C)(I) ABOVE.

 

(III)                               THERE SHALL BE PAID (1) TO SELLER
REPRESENTATIVE FOR PAYMENT TO THE STOCKHOLDERS AN AMOUNT EQUAL TO THE PRODUCT OF
(X) THE AMOUNT RECOVERED FROM THE HELEN STREET IMPROVEMENTS ESCROW MULTIPLIED BY
(Y) THE SELLER PRO RATA PERCENTAGE, AND (2) TO EACH CABOT LIMITED PARTNER, THE
AMOUNT RECOVERED FROM THE HELEN STREET IMPROVEMENTS ESCROW MULTIPLIED BY SUCH
CABOT LIMITED PARTNER’S PREFERRED PERCENTAGE.

 

NOTWITHSTANDING THE FOREGOING, ALL OUT-OF-POCKET EXPENSES (EXCLUDING ANY
INTERNAL ALLOCATED COSTS) INCURRED BY THE PARTNERSHIP AFTER THE DATE HEREOF IN
CONNECTION WITH THE LITIGATION OR SETTLEMENT OF THE HELEN STREET RENT ESCROW
(WHICH ARE NOT OTHERWISE PAID OR REIMBURSED TO THE PARTNERSHIP FROM A THIRD
PARTY) SHALL BE DEDUCTED FROM THE HELEN STREET RENT ESCROW PRIOR TO ANY PAYMENTS
MADE IN ACCORDANCE WITH THE FOREGOING.  UNLESS OTHERWISE AGREED TO BY SELLER
REPRESENTATIVE (ACTING ON BEHALF OF THE STOCKHOLDERS), IF THE HELEN STREET
PROPERTY IS SOLD AFTER THE DATE OF THIS AGREEMENT, THE PARTNERSHIP WILL, AS A
CONDITION TO SUCH SALE, REQUIRE THE PURCHASER TO AGREE TO SUBMIT ANY PAYMENTS IT
RECEIVES UPON A FINAL JUDGMENT IN OR SETTLEMENT OF THE LITIGATION INVOLVING THE
HELEN STREET RENT ESCROW OR THE HELEN STREET IMPROVEMENTS ESCROW TO PARTNERSHIP
SO THAT PARTNERSHIP MAY PAY SUCH AMOUNTS TO THE SELLER REPRESENTATIVE OR THE
CABOT LIMITED PARTNERS AS SET FORTH ABOVE.

 


6.4                                 DISTRIBUTIONS RELATED TO BALTIMORE PROPERTY.


 


(A)                                  IF THE BALTIMORE PROPERTY IS SOLD WITHIN
TWELVE MONTHS AFTER THE DATE OF THIS AGREEMENT, GENERAL PARTNER WILL PAY, OR
CAUSE TO BE PAID WITHIN THREE BUSINESS DAYS AFTER THE CLOSING OF THE SALE OF THE
BALTIMORE PROPERTY IN THE FOLLOWING ORDER:


 


12

--------------------------------------------------------------------------------



 

(I)                                     TO THE SELLER REPRESENTATIVE, FOR
PAYMENT TO THE STOCKHOLDERS UNDER THE MERGER AGREEMENT, AN AGGREGATE AMOUNT OF
CASH EQUAL TO THE SELLER PRO RATA PERCENTAGE OF THE FIRST $300,000 OF THE
BALTIMORE PREFERRED PROCEEDS;

 

(II)                                  TO EACH CABOT LIMITED PARTNER, THEIR
PREFERRED PERCENTAGE OF FIRST $300,000 OF THE BALTIMORE PREFERRED PROCEEDS;

 

(III)                               TO THE GENERAL PARTNER, THE NEXT $300,000 OF
BALTIMORE PREFERRED PROCEEDS;

 

(IV)                              TO THE SELLER REPRESENTATIVE, FOR PAYMENT TO
THE STOCKHOLDERS UNDER THE MERGER AGREEMENT, AN AGGREGATE AMOUNT OF CASH EQUAL
TO THE SELLER PRO RATA PERCENTAGE OF 50% OF THE BALTIMORE PREFERRED PROCEEDS
REMAINING AFTER (I), (II) AND (III);

 

(V)                                 TO EACH CABOT LIMITED PARTNER, THEIR
PREFERRED PERCENTAGE OF 50% OF THE BALTIMORE PREFERRED PROCEEDS REMAINING AFTER
(I), (II) AND (III);

 

(VI)                              TO THE PARTNERS, THE REMAINING BALTIMORE
PROCEEDS, PRO RATA IN PROPORTION TO THEIR PERCENTAGES.

 


(B)                                 THE “BALTIMORE PROCEEDS” MEANS THE SALE
PROCEEDS RECEIVED BY THE PARTNERSHIP (OR ITS SUBSIDIARIES) UPON THE SALE OF THE
BALTIMORE PROPERTY (NET OF THIRD PARTY TRANSACTION COSTS, INCLUDING WITHOUT
LIMITATION, ANY TAXES DUE UPON SUCH SALE, ALL AS ESTIMATED IN GOOD FAITH BY
GENERAL PARTNER AND APPROVED BY CABOT, WHICH APPROVAL WILL NOT BE UNREASONABLY
WITHHELD).  THE “BALTIMORE PREFERRED PROCEEDS” MEANS BALTIMORE PROCEEDS IN
EXCESS OF THIRTY MILLION, SEVEN HUNDRED THOUSAND DOLLARS ($30,700,000).


 


(C)                                  IF THE TENANT AT THE BALTIMORE PROPERTY
COMMENCES PAYMENT OF RENT PRIOR TO JUNE 1, 2006, THEN THE PARTNERSHIP SHALL PAY,
OR CAUSE TO BE PAID,


 

(I)                                     TO THE SELLER REPRESENTATIVE, FOR
PAYMENT TO THE STOCKHOLDERS, AN AMOUNT EQUAL TO THE PRODUCT OF (A) 50% OF THE
BASE RENT COLLECTED FROM SUCH TENANT WITH RESPECT TO THE PERIOD PRIOR TO JUNE 1,
2006, MULTIPLIED BY (B) THE SELLER PRO RATA PERCENTAGE,

 

(II)                                  TO EACH CABOT LIMITED PARTNER, THEIR
PREFERRED PERCENTAGE OF 50% OF THE BASE RENT COLLECTED FROM SUCH TENANT WITH
RESPECT TO THE PERIOD PRIOR TO JUNE 1, 2006, AND

 

(III)          TO THE PARTNERS, THE REMAINING BASE RENT COLLECTED FROM SUCH
TENANT WITH RESPECT TO THE PERIOD PRIOR TO JUNE 1, 2006, PRO RATA IN PROPORTION
TO THEIR PERCENTAGES.

 

13

--------------------------------------------------------------------------------


 


6.5                                 CSFB FEE.  THE PARTNERSHIP HAS ASSUMED THE
CSFB AGREEMENT.  ALL AMOUNTS PAID AFTER DATE HEREOF TO CSFB UNDER THE CSFB
AGREEMENT SHALL REDUCE DISTRIBUTIONS OTHERWISE PAYABLE TO CABOT PURSUANT TO THIS
AGREEMENT.  UPON ANY COMPLETE DISPOSITION OF CABOT’S INTEREST IN THE
PARTNERSHIP, CABOT WILL BE REQUIRED TO PAY TO THE PARTNERSHIP THE REMAINING
BALANCE, IF ANY, OWED UNDER THE CSFB AGREEMENT.


 


6.6                                 WITHHOLDING.  IF THE PARTNERSHIP IS REQUIRED
BY LAW OR REGULATION TO WITHHOLD AND PAY TO ANY TAXING OR OTHER GOVERNMENTAL
AUTHORITY ANY AMOUNT OTHERWISE DISTRIBUTABLE TO A PARTNER, THE PARTNERSHIP SHALL
BE ENTITLED TO WITHHOLD SUCH AMOUNT AND THE AMOUNT SO WITHHELD SHALL FOR ALL
PURPOSES OF THIS AGREEMENT BE TREATED AS IF DISTRIBUTED TO SUCH PARTNER.  IF ANY
SUCH AMOUNT REQUIRED TO BE WITHHELD WITH RESPECT TO A PARTNER EXCEEDS THE
DISTRIBUTION OTHERWISE PAYABLE TO SUCH PARTNER, THEN SUCH EXCESS SHALL BE
TREATED AS AN ADVANCE AGAINST FUTURE DISTRIBUTIONS OTHERWISE PAYABLE TO SUCH
PARTNER BY THE PARTNERSHIP, AND UPON DISPOSITION OF A PARTNER’S INTEREST IN THE
PARTNERSHIP, SUCH PARTNER SHALL BE REQUIRED TO REPAY ANY SUCH OUTSTANDING
ADVANCES ASSOCIATED WITH THE INTEREST BEING DISPOSED OF WITH AN INTEREST RATE OF
5%.


 

7.                                      Rights and Obligations of Partners

 


7.1                                 LIMITED LIABILITY.  EXCEPT AS OTHERWISE
PROVIDED IN THE ACT, NO PARTNER SHALL BE OBLIGATED PERSONALLY FOR ANY DEBT,
OBLIGATION OR LIABILITY OF THE PARTNERSHIP OR OF ANY OTHER PARTNER, WHETHER
ARISING IN CONTRACT, TORT OR OTHERWISE, SOLELY BY REASON OF BEING A PARTNER.


 


7.2                                 AUTHORITY.  UNLESS SPECIFICALLY AUTHORIZED
BY THE GENERAL PARTNER, NO PARTNER THAT IS NOT THE GENERAL PARTNER SHALL BE AN
AGENT OF THE PARTNERSHIP OR HAVE ANY RIGHT, POWER OR AUTHORITY TO ACT FOR OR TO
BIND THE PARTNERSHIP OR TO UNDERTAKE OR ASSUME ANY OBLIGATION OR RESPONSIBILITY
OF THE PARTNERSHIP OR OF ANY OTHER PARTNER.  CABOT SHALL, HOWEVER, HAVE THE
RIGHTS SPECIFIED IN THIS AGREEMENT, INCLUDING WITHOUT LIMITATION, THE RIGHTS TO
APPROVE CERTAIN ACTIONS ON THE PART OF THE PARTNERSHIP AND TO REQUIRE THE
PARTNERSHIP TO TAKE CERTAIN ACTIONS AS PROVIDED IN THIS AGREEMENT.


 

8.                                      Rights and Obligations of General
Partner and Management of the Partnership

 


8.1                                 GENERAL RESPONSIBILITIES.  EXCEPT AS
OTHERWISE SPECIFICALLY PROVIDED IN THIS AGREEMENT, THE GENERAL PARTNER SHALL
HAVE FULL RESPONSIBILITY AND DISCRETION IN THE DAY-TO-DAY MANAGEMENT AND CONTROL
OF THE BUSINESS AND AFFAIRS OF THE PARTNERSHIP FOR THE PURPOSES STATED IN THIS
AGREEMENT.  THE GENERAL PARTNER SHALL NOT TAKE ANY ACTION AS TO WHICH CABOT HAS
A RIGHT OF APPROVAL WITHOUT FIRST OBTAINING SUCH APPROVAL.


 


8.2                                 CONTRACTS WITH AFFILIATES.  THE PARTNERSHIP
SHALL NOT ENTER INTO ANY OTHER CONTRACTS WITH, PURCHASE GOODS OR SERVICES FROM,
OR OTHERWISE ENTER INTO A TRANSACTION WITH ANY GP AFFILIATE, EXCEPT FOR AN
ALLOWED ASSET MANAGEMENT AGREEMENT, WITHOUT THE CONSENT OF CABOT WHICH CONSENT
WILL NOT BE UNREASONABLY WITHHELD.  “ALLOWED ASSET MANAGEMENT AGREEMENT” MEANS
AN AGREEMENT BETWEEN THE PARTNERSHIP AND AN AFFILIATE OF THE GENERAL PARTNER
PROVIDING ASSET MANAGEMENT SERVICES TO THE PARTNERSHIP WITH A FEE NOT IN EXCESS
OF 0.75% OF THE COST BASE PLUS CAPEX.


 


14

--------------------------------------------------------------------------------



 


8.3                                 COMPENSATION AND EXPENSE REIMBURSEMENT.  THE
GENERAL PARTNER SHALL NOT RECEIVE ANY COMPENSATION FOR SERVING AS GENERAL
PARTNER.


 


8.4                                 ACTIONS REQUIRING CABOT’S CONSENT.  AS LONG
AS CABOT IS A PARTNER OF THE PARTNERSHIP, THE PARTNERSHIP SHALL NOT TAKE ANY OF
THE FOLLOWING ACTIONS, WITHOUT THE PRIOR APPROVAL OF CABOT OF THE SPECIFIC
ACTION:


 


(A)                                  SELL ANY OF THE PROPERTIES LISTED ON
SCHEDULE 8.4(A) PRIOR TO THE DATE INDICATED ON SCHEDULE 8.4(A), EXCEPT IN THE
FORM OF 1031 EXCHANGE THAT RESULTS IN NO GAIN OR LOSS TO THE PARTNERSHIP AS
REASONABLY DETERMINED BY CABOT;


 


(B)                                 PREPAY ANY GP AFFILIATE LOAN OR AMEND THE
TERMS OF ANY GP AFFILIATE LOAN;


 


(C)                                  PREPAY ANY DEBT OF THE PARTNERSHIP OR ANY
DIRECT OR INDIRECT SUBSIDIARY OF THE PARTNERSHIP OTHER THAN THE SUBSCRIPTION
FACILITY (AS DEFINED IN THE MERGER AGREEMENT) OR SCHEDULED PAYMENTS PURSUANT TO
THE APPLICABLE LOAN DOCUMENTS;


 


(D)                                 ACQUIRE ANY ADDITIONAL REAL PROPERTY OR
OTHER MATERIAL ASSETS, EXCEPT PURSUANT TO A 1031 EXCHANGE PURSUANT TO (A) ABOVE
AND EXCEPT THE SEATTLE PROPERTY;


 


(E)                                  FUND ANY RESERVES FOR ANY PURPOSE (OTHER
THAN REASONABLE RESERVES FOR CONTINGENT LIABILITIES IN CONNECTION WITH THE SALE
OF ANY PROPERTY) IN EXCESS OF $0.10 PER RENTABLE SQUARE FOOT AT THE PROPERTIES
PER YEAR;


 


(F)                                    PAY FOR CAPITAL EXPENDITURES (INCLUDING,
WITHOUT LIMITATION, CAPITAL IMPROVEMENTS OR REPLACEMENTS AT ANY PROPERTY, TENANT
IMPROVEMENT COSTS OR ALLOWANCES, AND LEASING COMMISSIONS) FROM SOURCES OTHER
THAN A GP AFFILIATE LOAN AND FROM RESERVES FUNDED CONSISTENT WITH (E) ABOVE;


 


(G)                                 INCUR LOANS FROM A GP AFFILIATE IN EXCESS OF
CAPEX PLUS 50% OF COST BASE;


 


(H)                                 ACQUIRE INTERESTS IN ANY ENTITY;


 


(I)                                     ENTER INTO ANY NEW LINES OF BUSINESS;


 


(J)                                     CHANGE THE PARTNERSHIP’S ACCOUNTING
METHOD, EITHER FOR FINANCIAL OR TAX REPORTING PURPOSES;


 


(K)                                  DISSOLVE THE PARTNERSHIP;


 


(L)                                     ENTER INTO ANY MERGER, CONSOLIDATION OR
CONVERSION OF LEGAL FORM OF THE PARTNERSHIP;


 


(M)                               INITIATE ANY PROCEEDING UNDER THE FEDERAL
BANKRUPTCY CODE OR ANY SIMILAR LAW RELATING TO THE PROTECTION OF CREDITORS, OR
CONSENT OR ACQUIESCE TO THE INITIATION AGAINST IT OF ANY SUCH PROCEEDING;


 


15

--------------------------------------------------------------------------------



 


(N)                                 ADMIT ANY ADDITIONAL PARTNER TO THE
PARTNERSHIP; OR


 


(O)                                 AMEND THIS AGREEMENT.


 


8.5                                 FIDUCIARY OBLIGATION OF GENERAL PARTNER. 
THE PARTNERS HAVE NOT LIMITED OR ELIMINATED ANY OF THE LIABILITIES FOR A BREACH
OF CONTRACT OR A BREACH OF DUTIES (INCLUDING FIDUCIARY DUTIES) OF THE GENERAL
PARTNER TO THE CABOT LIMITED PARTNERS, EXCEPT AS OTHERWISE PROVIDED IN THIS
AGREEMENT.


 


8.6                                 OTHER PERMITTED BUSINESS.  EXCEPT AS
OTHERWISE LIMITED BY THIS AGREEMENT, THE PARTNERS MAY ENGAGE INDEPENDENTLY OR
WITH OTHERS IN OTHER BUSINESS VENTURES OF EVERY NATURE AND DESCRIPTION,
INCLUDING, WITHOUT LIMITATION, THE RENDERING OF ADVICE OR SERVICES OF ANY KIND
TO OTHER INVESTORS AND THE MAKING OR MANAGEMENT OF OTHER INVESTMENTS AND SERVING
AS A GENERAL PARTNER OF OTHER PUBLIC OR PRIVATE REAL ESTATE PARTNERSHIPS. 
NEITHER THE PARTNERSHIP NOR ANY PARTNER SHALL HAVE ANY RIGHT BY VIRTUE OF THIS
AGREEMENT OR THE PARTNERSHIP RELATIONSHIP CREATED HEREBY IN OR TO SUCH OTHER
VENTURES OR ACTIVITIES OR TO THE INCOME OR PROCEEDS DERIVED THEREFROM, AND THE
PURSUIT OF SUCH VENTURES SHALL NOT BE DEEMED WRONGFUL OR IMPROPER.


 

9.                                      Transfers of Partnership Interests

 


9.1                                 PROHIBITION OF TRANSFERS.  EXCEPT AS
PROVIDED IN SECTION 9.2, NO PARTNER SHALL SUFFER OR PERMIT ANY TRANSFER OF OR
ENCUMBRANCE UPON SUCH PARTNER’S INTEREST IN THE PARTNERSHIP WITHOUT (A) THE
PRIOR WRITTEN APPROVAL OF CABOT, IN THE CASE OF TRANSFERS OF INTERESTS OF THE
GENERAL PARTNER, OR (B) THE PRIOR WRITTEN APPROVAL OF THE GENERAL PARTNER, IN
THE CASE OF TRANSFERS OF A CABOT LIMITED PARTNER.  THIS SECTION SHALL NOT APPLY
TO ANY TRANSFERS UNDER THE PUT/CALL AGREEMENT.


 


9.2                                 PROHIBITION OF INDIRECT TRANSFERS.  THERE
SHALL BE NO TRANSFERS OF DIRECT OR INDIRECT INTERESTS IN THE GENERAL PARTNER,
EXCEPT TO A GP AFFILIATE AND EXCEPT FOR TRANSFERS OF INTERESTS IN DCT.  THERE
SHALL BE NO TRANSFERS OF DIRECT OR INDIRECT INTERESTS IN A CABOT LIMITED PARTNER
TO OTHER THAN ROBERT PATTERSON, ANDREW EBBOTT, FRANZ COLLOREDO-MANSFELD, OR
HOWARD HODGSON OR TO TRUSTS OR ENTITIES CONTROLLED BY THEM OR TO FAMILY MEMBERS
OF SUCH CABOT LIMITED PARTNER OR TRUSTS FOR THE EXCLUSIVE BENEFIT OF SUCH FAMILY
MEMBERS OR ENTITIES OWNED EXCLUSIVELY BY SUCH FAMILY MEMBERS.


 


9.3                                 NON-RECOGNITION OF CERTAIN TRANSFERS.  ANY
TRANSFER OR ASSIGNMENT OF ANY INTEREST IN THE PARTNERSHIP NOT PERMITTED BY THIS
AGREEMENT SHALL BE INEFFECTIVE AND SHALL NOT BE RECOGNIZED BY THE PARTNERSHIP. 
PERMITTED TRANSFEREES WILL BE AUTOMATICALLY ADMITTED TO THE PARTNERSHIP.


 


9.4                                 WITHDRAWAL.  EXCEPT UPON THE PERMITTED
TRANSFER BY A PARTNER OF ITS ENTIRE INTEREST IN THE PARTNERSHIP AND THE
ADMISSION OF SUCH PARTNER’S TRANSFEREE AS A SUBSTITUTED PARTNER IN COMPLIANCE
WITH THE TERMS OF THIS AGREEMENT, NO PARTNER SHALL HAVE THE RIGHT TO WITHDRAW
FROM THE PARTNERSHIP WITHOUT THE PRIOR APPROVAL OF BOTH CABOT AND THE GENERAL
PARTNER.  NO PARTNER SHALL BE ENTITLED TO THE RETURN OF SUCH PARTNER’S CAPITAL
OR ANY OTHER PAYMENT UPON WITHDRAWAL UNDER SECTION 17-604 OF THE ACT OR
OTHERWISE.


 


16

--------------------------------------------------------------------------------



 

10.                               General Partner Defaults; Termination

 


10.1                           DEFAULT AND REMEDIES.  EACH OF THE PARTNERS HAS
ALL OF THEIR RIGHTS UNDER LAW AND AT EQUITY TO ENFORCE THIS AGREEMENT AND TO
SEEK REDRESS FOR A BREACH OF THIS AGREEMENT.


 


10.2                           DISSOLUTION.  THE PARTNERSHIP SHALL BE DISSOLVED
UPON THE OCCURRENCE OF ANY OF THE FOLLOWING EVENTS:


 


(A)                                  UNANIMOUS WRITTEN CONSENT BY THE PARTNERS
TO DISSOLVE THE PARTNERSHIP;


 


(B)                                 THE DEATH, INSANITY, BANKRUPTCY, RETIREMENT,
RESIGNATION OR EXPULSION OF THE SOLE REMAINING GENERAL PARTNER EXCEPT THAT THE
PARTNERSHIP MAY BE CONTINUED WITH THE CONSENT OF ALL OF THE REMAINING PARTNERS
IF SUCH CONSENT IS GIVEN WITHIN NINETY (90) DAYS FOLLOWING SUCH EVENT; OR


 


(C)                                  THE ENTRY OF A DECREE OF JUDICIAL
DISSOLUTION UNDER SECTION 17-802 OF THE ACT.


 

Dissolution of the Partnership shall be effective on the day on which the event
occurs giving rise to the dissolution, but the Partnership shall not terminate
until the assets of the Partnership have been distributed as provided herein and
a certificate of cancellation of the Partnership has been filed with the
Secretary of State of Delaware.

 


10.3                           APPLICATION OF ASSETS.  IN THE EVENT OF
DISSOLUTION, THE PARTNERSHIP SHALL CONDUCT ONLY SUCH ACTIVITIES AS ARE NECESSARY
TO WIND UP ITS AFFAIRS, INCLUDING A SALE OF THE ASSETS OF THE PARTNERSHIP IN AN
ORDERLY MANNER, AND THE REMAINING ASSETS OF THE PARTNERSHIP SHALL BE APPLIED IN
THE MANNER AND IN THE PRIORITY SET FORTH IN SECTION 6.2.


 

11.                               Indemnification of General Partner and
Partners.

 


11.1                           EXCULPATION.  NEITHER THE GENERAL PARTNER, ANY GP
AFFILIATE, NOR ANY PRINCIPAL, HEIR, EXECUTOR, ADMINISTRATOR, PARTNER, MEMBER,
STOCKHOLDER, EMPLOYEE, EMPLOYER, OFFICER, DIRECTOR, MANAGER, AGENT, SUCCESSOR OR
ASSIGN OF ANY OF THE FOREGOING (INCLUDING ANY PERSON WHO SERVES AT THE REQUEST
OF THE GENERAL PARTNER AS A DIRECTOR, OFFICER, MANAGER, PARTNER, EMPLOYEE OR
AGENT OF ANOTHER ENTITY IN WHICH THE PARTNERSHIP HAS AN INTEREST AS A SECURITY
HOLDER, CREDITOR OR OTHERWISE) (EACH AN “INDEMNIFIED PARTY”) SHALL HAVE ANY
LIABILITY TO THE PARTNERSHIP, OR ANY PARTNER FOR ANY LOSS SUFFERED BY THE
PARTNERSHIP, OR ANY PARTNER WHICH ARISES OUT OF ANY ACTION OR INACTION OF AN
INDEMNIFIED PARTY, UNLESS SUCH ACTION OR INACTION (I) HAS AN ADVERSE EFFECT UPON
THE PARTNERSHIP AND (II) CONSTITUTES FRAUD, GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF SUCH INDEMNIFIED PARTY, WAS COMMITTED IN BAD FAITH OR WAS THE
RESULT OF ACTIVE AND DELIBERATE DISHONESTY ON THE PART OF SUCH INDEMNIFIED
PARTY.


 


11.2                           INDEMNIFICATION.  SUBJECT TO THE LIMITATIONS
CONTAINED IN THIS SECTION, THE PARTNERSHIP SHALL INDEMNIFY EACH INDEMNIFIED
PARTY AGAINST ALL LOSSES, LIABILITIES, DAMAGES AND EXPENSES INCURRED BY SUCH
INDEMNIFIED PARTY AS A RESULT OF ANY ACTIONS OR OMISSIONS TAKEN OR OMITTED IN
CONNECTION WITH PROVIDING SERVICES TO THE PARTNERSHIP OR THE PERFORMANCE OF THE
GENERAL PARTNER’S DUTIES UNDER THIS AGREEMENT OR BY REASON OF ANY ACTION OR
OMISSION TAKEN OR


 


17

--------------------------------------------------------------------------------



 


OMITTED ON BEHALF OF THE PARTNERSHIP.  SUCH INDEMNITY SHALL COVER, WITHOUT
IMPLIED LIMITATION, JUDGMENTS, SETTLEMENTS, FINES, PENALTIES AND COUNSEL FEES
REASONABLY INCURRED IN CONNECTION WITH THE DEFENSE OR DISPOSITION OF ANY ACTION,
SUIT OR OTHER PROCEEDING, WHETHER CIVIL OR CRIMINAL, BEFORE OR THREATENED TO BE
BROUGHT BEFORE ANY COURT OR ADMINISTRATIVE BODY, IN WHICH AN INDEMNIFIED PARTY
MAY BE OR MAY HAVE BEEN INVOLVED AS A PARTY OR OTHERWISE, OR WITH WHICH IT MAY
HAVE BEEN THREATENED, BY REASON OF BEING OR HAVING BEEN AN INDEMNIFIED PARTY, OR
BY REASON OF ANY ACT OR OMISSION ON BEHALF OF THE PARTNERSHIP OR OTHERWISE TAKEN
OR OMITTED IN CONNECTION WITH PROVIDING SERVICES TO THE PARTNERSHIP OR THE
PERFORMANCE OF THE GENERAL PARTNER’S DUTIES UNDER THIS AGREEMENT; PROVIDED,
HOWEVER, THAT AN INDEMNIFIED PARTY SHALL NOT BE ENTITLED TO INDEMNIFICATION
PURSUANT TO THIS SECTION WITH RESPECT TO ANY MATTER AS TO WHICH SUCH INDEMNIFIED
PARTY SHALL HAVE BEEN FINALLY ADJUDICATED IN ANY SUCH ACTION, SUIT OR OTHER
PROCEEDING, OR OTHERWISE BY A COURT OF COMPETENT JURISDICTION, INCLUDING,
WITHOUT LIMITATION, IN ANY ACTION, SUIT OR OTHER PROCEEDING COMMENCED BY ANY
LIMITED PARTNER, TO HAVE COMMITTED AN ACT OR OMISSION (I) HAVING A MATERIAL
ADVERSE EFFECT ON THE PARTNERSHIP AND (II) CONSTITUTING FRAUD, GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT, OR WHICH WAS COMMITTED IN BAD FAITH OR WAS THE RESULT OF
ACTIVE AND DELIBERATE DISHONESTY ON THE PART OF SUCH INDEMNIFIED PARTY.  THE
RIGHT OF INDEMNIFICATION PROVIDED HEREBY SHALL NOT BE EXCLUSIVE OF, AND SHALL
NOT AFFECT, ANY OTHER RIGHTS TO WHICH ANY INDEMNIFIED PARTY MAY BE ENTITLED AND
NOTHING CONTAINED IN THIS SECTION SHALL LIMIT ANY LAWFUL RIGHTS TO
INDEMNIFICATION EXISTING INDEPENDENTLY OF THIS SECTION.


 


11.3                           PAYMENT OF INDEMNIFICATION EXPENSES.  PRIOR TO
THE FINAL DISPOSITION OF ANY CLAIM OR PROCEEDING WITH RESPECT TO WHICH ANY
INDEMNIFIED PARTY MAY BE ENTITLED TO INDEMNIFICATION HEREUNDER, AT THE GENERAL
PARTNER’S DISCRETION THE PARTNERSHIP MAY PAY TO THE INDEMNIFIED PARTY, IN
ADVANCE OF SUCH FINAL DISPOSITION, AN AMOUNT EQUAL TO ALL EXPENSES OF SAID
INDEMNIFIED PARTY REASONABLY INCURRED IN THE DEFENSE OF SAID CLAIM OR PROCEEDING
SO LONG AS THE PARTNERSHIP HAS RECEIVED A WRITTEN UNDERTAKING OF SAID
INDEMNIFIED PARTY TO REPAY TO THE PARTNERSHIP THE AMOUNT SO ADVANCED IF IT SHALL
BE FINALLY DETERMINED THAT SAID INDEMNIFIED PARTY WAS NOT ENTITLED TO
INDEMNIFICATION HEREUNDER.  UPON MAKING FULL PAYMENT TO AN INDEMNIFIED PARTY FOR
ANY INDEMNIFICATION CLAIM HEREUNDER, IF THE INDEMNIFIED PARTY HAS NO CONTINUING
LIABILITY WITH RESPECT TO ANY CLAIM OR PROCEEDING WITH RESPECT TO WHICH SUCH
INDEMNIFIED PARTY MAY BE ENTITLED TO INDEMNIFICATION HEREUNDER, THE PARTNERSHIP
SHALL BE SUBROGATED TO THE EXTENT OF SUCH PAYMENT TO ANY RIGHTS WHICH THE
INDEMNIFIED PARTY MAY HAVE TO RECEIVE INDEMNIFICATION PAYMENTS FROM OTHER
PERSONS WITH RESPECT TO THE SUBJECT MATTER UNDERLYING SUCH INDEMNIFICATION
CLAIM.


 

12.                               Miscellaneous

 


12.1                           NOTICES.  ANY AND ALL NOTICES, CONSENTS,
APPROVALS AND OTHER COMMUNICATIONS REQUIRED OR PERMITTED UNDER THIS AGREEMENT
SHALL BE DEEMED ADEQUATELY GIVEN ONLY IF IN WRITING ADDRESSED TO THE RECIPIENT
AND DELIVERED (A) IN HAND, (B) BY MAIL, POSTAGE PREPAID AND REGISTERED WITH
RETURN RECEIPT REQUESTED (C) BY EXPEDITED COMMERCIAL CARRIER WHICH PROVIDES
EVIDENCE OF DELIVERY OR REFUSAL, WITH ALL FREIGHT CHARGES PREPAID, OR (D) BY
FACSIMILE.  ALL NOTICES AND OTHER COMMUNICATIONS SHALL BE DEEMED TO HAVE BEEN
GIVEN FOR ALL PURPOSES OF THIS AGREEMENT UPON THE DATE OF RECEIPT OR REFUSAL. 
ALL SUCH NOTICES AND OTHER COMMUNICATIONS SHALL BE ADDRESSED TO THE PARTNERS AT
THEIR RESPECTIVE ADDRESSES SET FORTH ON SCHEDULE A OR AT SUCH OTHER ADDRESSES AS
ANY OF THEM MAY DESIGNATE BY NOTICE TO THE OTHER PARTNERS.


 


18

--------------------------------------------------------------------------------



 


12.2                           SUCCESSOR AND ASSIGNS.  THE AGREEMENTS CONTAINED
HEREIN SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PERMITTED
SUCCESSORS AND ASSIGNS OF THE RESPECTIVE PARTIES HERETO.


 


12.3                           APPLICABLE LAW.  THIS AGREEMENT SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE.  IN
THE EVENT OF ANY CONFLICT BETWEEN ANY PROVISION OF THIS AGREEMENT AND ANY
NON-MANDATORY PROVISION OF THE ACT, THE PROVISION OF THIS AGREEMENT SHALL
CONTROL.


 


12.4                           SEVERABILITY.  IF FOR ANY REASON ANY PROVISION OF
THIS AGREEMENT IS DETERMINED TO BE INVALID, OR UNENFORCEABLE IN ANY
CIRCUMSTANCE, SUCH INVALIDITY OR UNENFORCEABILITY SHALL NOT IMPAIR THE
EFFECTIVENESS OF THE OTHER PROVISIONS IN THIS AGREEMENT OR, TO THE EXTENT
PERMISSIBLE, THE EFFECTIVENESS OF SUCH PROVISION IN OTHER CIRCUMSTANCES.


 


12.5                           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN
ANY NUMBER OF COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL OF THIS
AGREEMENT BINDING ON THE PARTIES HERETO.  A FACSIMILE SIGNATURE ATTACHED TO THIS
AGREEMENT SHALL BE DEEMED AN ORIGINAL COUNTERPART.


 


12.6                           ENTIRE AGREEMENT.  THIS AGREEMENT AND THE
SCHEDULES ATTACHED HERETO CONSTITUTE THE ENTIRE AGREEMENT BETWEEN THE PARTIES
HERETO WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED HEREIN AND SUPERSEDE ALL
PRIOR UNDERSTANDINGS OR AGREEMENTS BETWEEN THE PARTIES.


 


12.7                           TITLES.  TITLES OF PROVISIONS OF THIS AGREEMENT
ARE FOR DESCRIPTIVE PURPOSES ONLY AND SHALL NOT CONTROL OR ALTER THE MEANINGS OF
THIS AGREEMENT AS SET FORTH IN THE TEXT.


 


12.8                           FURTHER ASSURANCES.  THE PARTNERS SHALL EXECUTE
AND DELIVER SUCH FURTHER INSTRUMENTS AND DO SUCH FURTHER ACTS AND THINGS AS MAY
BE REQUIRED TO CARRY OUT THE INTENT AND PURPOSES OF THIS AGREEMENT.


 


12.9                           CONSENT TO JURISDICTION.  THE PARTNERS CONSENTS
TO THE PERSONAL JURISDICTION OF THE FEDERAL AND STATE COURTS OF THE STATE OF
DELAWARE AND AGREES THAT SERVICE OF PROCESS MAY BE MADE UPON THE PARTNER BY
CERTIFIED MAIL, RETURN-RECEIPT REQUESTED, OR IN ANY OTHER MANNER PERMITTED BY
LAW.  EACH PARTNER AGREES NOT TO ASSERT IN ANY ACTION BROUGHT IN ANY SUCH COURT
THAT SUCH ACTION IS BROUGHT IN AN INCONVENIENT FORUM, OR OTHERWISE MAKE ANY
OBJECTION TO VENUE OR JURISDICTION.


 


12.10                     AMENDMENTS.  EXCEPT AS OTHERWISE PROVIDED IN THIS
AGREEMENT, NO AMENDMENT OR MODIFICATION OF THIS AGREEMENT SHALL BE EFFECTIVE
UNLESS REFLECTED IN A DOCUMENT EXECUTED AND DELIVERED BY ALL OF THE CURRENT
PARTNERS OF THE PARTNERSHIP.


 


12.11                     WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO
WAIVES TRIAL BY JURY IN ANY LITIGATION, SUIT OR PROCEEDING BETWEEN THEM IN ANY
COURT WITH RESPECT TO, IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT, OR
THE VALIDITY, INTERPRETATION OR ENFORCEMENT THEREOF.


 

12.12                     Confidentiality.  Each Cabot Limited Partner shall and
shall use its reasonable best efforts to cause each of their respective
affiliates to, maintain all the information regarding the Partnership, in strict
confidence in accordance with the procedures it uses to protect its own
information of a similar nature and not disclose any such information to any
Person or use any such information for any purpose; provided, that such
restrictions shall not apply to (a) any such

 

19

--------------------------------------------------------------------------------


 

information which is or becomes publicly available through no fault of the Cabot
Limited Partner or any of their affiliates, (b) any information which is
legitimately received by the Cabot Limited Partners from a third party (provided
such third party is not known by the Cabot Limited Partner to be bound by an
obligation of confidentiality) and (c) any disclosure required by law or any
governmental authority, so long as notice of such disclosure is given to the
other Partners promptly upon a Cabot Limited Partner becoming aware of such
requirement but in any event prior to making such disclosure, and the Cabot
Limited Partners cooperate with each other may reasonably request to resist such
disclosure.

 

20

--------------------------------------------------------------------------------


 

Signed as of the date first set forth above.

 

GENERAL PARTNER:

 

 

CABOT INDUSTRIAL VALUE FUND, INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

CABOT:

 

 

CABOT INDUSTRIAL VALUE FUND MANAGER, LLC

 

 

 

 

By:

Cabot Properties, Inc., its Manager

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name: Mark Bechard

 

 

 

Title: Chief Financial Officer and Senior Vice President

 

 

Signature Page to Second Amended and Restated Limited Partnership Agreement

 

--------------------------------------------------------------------------------


 

OTHER LIMITED PARTNERS:

GUS Enterprises XII, LLC

By:

 

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

OTHER LIMITED PARTNERS:

 

Gordon Gund – Grant Gund Generation Skipping Trust

 

By:

 

 

 

 

Name:

 

 

Trustee:

 

 

--------------------------------------------------------------------------------


 

OTHER LIMITED PARTNERS:

 

Gordon Gund - G. Zachary Gund Generation Skipping Trust

 

By:

 

 

 

 

Name:

 

 

Trustee:

 

 

--------------------------------------------------------------------------------


 

OTHER LIMITED PARTNERS:

 

 

Ronald L. Skates

 

--------------------------------------------------------------------------------


 

OTHER LIMITED PARTNERS:

 

Ellmore C. Patterson Partners

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

OTHER LIMITED PARTNERS:

 

ACP Family Partnership L.P.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

OTHER LIMITED PARTNERS:

 

 

 

 

Arthur C. Patterson

 

--------------------------------------------------------------------------------


 

OTHER LIMITED PARTNERS:

 

 

Homestake Partners L.P.

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

OTHER LIMITED PARTNERS:

 

Burns3 LLC

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Schedule A
Partners

 

Partner Name

 

Notice Address

 

Percentage

 

Capital

 

Preferred
Percentage

 

General Partner

 

 

 

 

 

 

 

 

 

 

Cabot Industrial Value Fund, Inc. (to be renamed DCT Industrial Value Fund
I, Inc.)

 

c/o Dividend Capital Trust Inc.
518 17th Street, 17th Floor
Denver, Colorado 80202

 

86.5646

%

$

274,420,792.02

 

0

%

Cabot

 

 

 

 

 

 

 

 

 

 

Cabot Industrial Value Fund Manager, LLC

 

c/o Cabot Properties, Inc.
Sixty State Street
Boston, MA 02109

 

11.8489

%

$

37,562,665.02

 

22.1019

%

 

 

Schedule A to Second Amended and Restated Limited Partnership Agreement

 

--------------------------------------------------------------------------------


 

Other Limited Partners

 

 

 

 

 

 

 

 

 

GUS Enterprises XII, LLC

 

Mr. Ted Baker
Gund Investments Corporation
14 Nassau Street
Princeton, NJ 08542

 

0.9195

%

$

2,915,005.54

 

1.0287

%

Gordon Gund – Grant Gund Generation Skipping Trust

 

Mr. Ted Baker
Gund Investments Corporation
14 Nassau Street
Princeton, NJ 08542

 

0.1151

%

$

364,767.05

 

0.1287

%

Gordon Gund – G. Zachary Gund Generation Skipping Trust

 

Mr. Ted Baker
Gund Investments Corporation
14 Nassau Street
Princeton, NJ 08542

 

0.1151

%

$

364,767.05

 

0.1287

%

Ronald L. Skates

 

Mr. Ronald L. Skates
4 Boardman Avenue
Manchester-by-the Sea,
MA 01944

 

0.1151

%

$

364,767.05

 

0.1287

%

Ellmore C. Patterson Partners

 

Mr. Arthur C. Patterson
c/o MainStreet CPA
124 N. Main Street, Suite 300
Forked River, NJ 08731

 

0.0536

%

$

170,015.90

 

0.0600

%

ACP Family Partnership L.P.

 

Mr. Arthur C. Patterson
c/o MainStreet CPA
124 N. Main Street, Suite 300
Forked River, NJ 08731

 

0.0536

%

$

170,015.90

 

0.0600

%

Arthur C. Patterson

 

Mr. Arthur C. Patterson
c/o MainStreet CPA
124 N. Main Street, Suite 300
Forked River, NJ 08731

 

0.0536

%

$

170,015.90

 

0.0600

%

Homestake Partners L.P.

 

Mr. James R. Swartz
c/o MainStreet CPA
124 N. Main Street, Suite 300
Forked River, NJ 08731

 

0.0536

%

$

170,015.90

 

0.0600

%

Burns3 LLC

 

Mr. James R. Swartz
c/o MainStreet CPA
124 N. Main Street, Suite 300
Forked River, NJ 08731

 

0.1073

%

$

340,031.79

 

0.1200

%

 

--------------------------------------------------------------------------------


 

Schedule 3.2
Form of Bottom Dollar Guarantee

 

PARTIAL LIMITED GUARANTY OF COLLECTION

 

THIS PARTIAL LIMITED GUARANTY OF COLLECTION (“Guaranty”) is made as of
                  , 2005 by
                                              (“Guarantor”), whose address is
                                                                        , in
favor of Dividend Capital Operating Partnership LP, a Delaware limited
partnership (“Lender”).

 

RECITALS



A.                                   Cabot Industrial Value Fund, L.P., a
Delaware limited partnership (to be renamed DCT Industrial Value Fund I, L.P.,
the “Borrower”) has executed and delivered to Lender a Promissory Note in the
principal amount of $50,000,000 (the “Note”).

 

B.                                     Guarantor is a limited partner of the
Borrower; and

 

C.                                     Lender is the holder of all right, title
and interest in the Note;

 

NOW, THEREFORE, the undersigned hereby agrees as follows:

 

1.                                       Guarantor hereby guarantees to Lender,
subject to the limitations set forth herein, the full and prompt payment when
due, by acceleration or otherwise, of all obligations of the Borrower for
principal and interest now or hereafter existing under the Note.  Any payments
made by Guarantor hereunder shall be deemed to be capital contributions to the
Borrower.

 

2.                                       Notwithstanding anything to the
contrary set forth herein, Guarantor’s liability hereunder shall be limited to
$                          (the Guarantor’s “Guaranty Maximum Amount”).

 

3.                                       (a)                                  If
Lender exercises its rights under this Guaranty before exercising and exhausting
all of the Collateral Rights, Lender shall bear the burden of proving that the
Non-Guarantor Recovery would be less than the outstanding amount of principal
and interest due under the Note.

 

(b)                                 As used herein, “Non-Guarantor Recovery”
shall mean the sum of:

 

(i)                                     all amounts ultimately received, or
which would be received, and the fair market value of all assets transferred, or
which would be transferred, to Lender in full or partial satisfaction of the
Note upon the exercise and exhaustion of any and all of Lender’s rights and
remedies against the Borrower available under the Note and any other security
instruments and agreements securing repayment of the Note (the “Collateral
Rights”); and

 

Schedules to Second Amended and Restated Limited Partnership Agreement

 

--------------------------------------------------------------------------------


 

(ii)                                  the sum of any and all other payments
received by Lender, other than regularly scheduled payments due under the Note
or payments from any other Partner Guarantor.

 

(c)                                  As used herein, “Partner Guarantor” shall
mean any other guarantor who (x) is now or hereafter becomes a limited partner
of the Borrower, and (y) executes a guaranty in substantially the form of this
Guaranty which by its terms refers to, and specifies that it is intended to be
pari passu with, this Guaranty.  Guarantor’s obligations hereunder are intended
to be pari passu with those of the other Partner Guarantors.

 

4.                                       (a)                                  If
Lender desires to exercise its rights hereunder, Lender shall send written
notice (“Guaranty Notice”) to the Guarantor setting forth the Guarantor’s
Guaranty Liability Amount.  Guarantor shall pay Lender his Guaranty Liability
Amount owing hereunder within thirty days of the receipt of the Guaranty Notice.

 

(b)                                 For a Guarantor, the “Guaranty Liability
Amount” shall be equal to the lesser of (i) the Guaranty Maximum Amount for the
Guarantor and (ii) the product of a fraction having as its numerator the
Guaranty Maximum Amount for the Guarantor, and as its denominator the current
aggregate “Guaranty Maximum Amounts” for Guarantor and all other Partner
Guarantors, multiplied by the Aggregate Guaranty Liability Amount.

 

(c)                                  The “Aggregate Guaranty Liability Amount”
shall be computed as follows:

 

(i)                                     If the Non-Guarantor Recovery is less
than the current aggregate Guaranty Maximum Amounts for Guarantor and all
Partner Guarantors (“Aggregate Guaranty Maximum Amounts”), then the Aggregate
Guaranty Liability Amount shall equal the excess of (a) the Aggregate Guaranty
Maximum Amounts over (b) the Non-Guarantor Recovery; and

 

(ii)                                  If the Non-Guarantor Recovery is at least
equal to the Aggregate Guaranty Maximum Amounts, then the Aggregate Guaranty
Liability Amount is zero.

 

5.                                       Guarantor hereby waives any right of
subrogation to Lender’s claims against the Borrower and any right of indemnity,
reimbursement or contributions from the Borrower with respect to any payment
made by Guarantor pursuant hereto.

 

6.                                       All additional demands, presentments,
notices of protest and dishonor, and notices of every kind and nature, including
those of any action or no action on the part of the Borrower, Lender or
Guarantor, are expressly waived by Guarantor.  Lender may, at its election,
foreclose upon any security held by it in one or more foreclosure sales, whether
or not every aspect of such sale is commercially reasonable, without affecting
or impairing the liability of Guarantor, except to the extent the indebtedness
shall have been paid.  Guarantor waives any defense arising out of such an
election, notwithstanding that such election may operate to impair or extinguish
any right or any remedy of Guarantor against the Borrower or any security.

 

--------------------------------------------------------------------------------


 

7.                                       Any notice or demand hereunder shall be
in writing, may be delivered personally or sent by certified mail with postage
prepaid, by reputable courier service with charges prepaid or by telecopier. 
Any notice or demand sent by certified mail or reputable courier service shall
be addressed to the parties at the addresses set forth below (as to the
Guarantor) or in the Note (as to Lender).  Any notice or demand hereunder shall
be deemed given when received.

 

8.                                       (a)                                 
This Guaranty shall be a continuing Guaranty, and shall be binding upon, and
enforceable against, Guarantor and Guarantor’s successors and assigns.

 

(b)                                 In the event of the death of Guarantor, or
in the event of the death of the settlor of the inter vivos trust, if Guarantor
is a revocable trust, this Guaranty shall automatically terminate and be of no
further force or effect as of the date nine months after the occurrence of such
death.

 

(c)                                  In the event of (i) a sale or other
disposition by a Guarantor of all of his remaining interests in the Borrower to
an unrelated third party in a transaction in which gain or loss is required to
be recognized in its entirety for U.S. federal income tax purposes or (ii) a
transfer by a Guarantor of all or a portion of his interests in the Borrower in
a transaction pursuant to which the transferee assumes all or a portion of the
Guarantor’s obligation under this Guaranty, this Guaranty (or, in the case of a
transfer described in (ii), the portion hereof assumed by transferee) shall
automatically terminate and be of no further force or effect as of the date of
two hundred and seventy days after the date of such disposition.

 

(d)                                 Notwithstanding the foregoing, the
obligations of the Guarantor shall not terminate under Section 8 in any case if,
during the six-month period following such attempted termination, there has
been:

 

(i)                                     an entry of a decree or order for relief
in respect of the Borrower by a court having jurisdiction over a substantial
part of the Borrower’s assets, or the appointment of a receiver, liquidator,
assignee, custodian, trustee, sequestrator (or other similar official) of the
Borrower or of any substantial part of its property, or ordering the winding up
or liquidation of the Borrower’s affairs in an involuntary case under the
federal bankruptcy laws, as now or hereafter constituted, or any other
applicable federal or state bankruptcy, insolvency or other similar law;

 

(ii)                                  the commencement against the Borrower of
any involuntary case under the federal bankruptcy laws, as now or hereafter
constituted, or any other applicable federal or state bankruptcy, insolvency or
other similar law; or

 

(iii)                               the commencement by the Borrower of a
voluntary case under the federal bankruptcy laws, as now or hereafter
constituted, or any other applicable federal or state bankruptcy, insolvency or
other similar law, or the consent by it to the entry of an order for relief in
any involuntary case under any such law or the consent by it to the appointment
of or taking possession by a receiver, liquidator, assignee, custodian, trustee,
sequestrator (or other similar official) of the Borrower or of any substantial
part of its property, or the making by it of a

 

--------------------------------------------------------------------------------


 

general assignment for the benefit of creditors, or the failure of the Borrower
generally to pay its debts as such debts become due or the taking of any action
in furtherance of any of the foregoing;

 

provided further that after the passage of such six-month period, the
obligations of Guarantor shall terminate as provided above at the first time
that all of the conditions set forth in (i) through (iii) above are no longer in
effect.

 

9.                                       Guarantor is fully aware of the
financial condition of the Borrower, and is executing and delivering this
Agreement based solely upon his own independent investigation of all matters
pertinent hereto and is not relying in any manner upon any representation or
statement of the Lender.  Guarantor assumes full responsibility for obtaining
any additional information concerning the Borrower’s financial condition and any
other matter pertinent thereto as it may desire, and it is not relying upon or
expecting the Lender to furnish to him any information in the Lender’s
possession concerning the same or any other matter.  Guarantor has no right to
require the Lender to obtain or disclose any information with respect to the
Note, the financial condition or character of the Borrower, any action or
non-action on the part of the Lender or any other person, or any other matter,
fact or occurrence whatsoever.  Lender may, from time to time, without notice to
or consent of Guarantor, agree to any amendment, waiver, modification or
alteration of the Note or its Collateral Rights, including, without limitation,
renewal, extension, waiver or variation of the maturity of the Note, increase or
reduction of the rate of interest payable under the Note, release, substitution
or addition of any guarantor or endorser and acceptance or release of any
security for such obligation.

 

IN WITNESS WHEREOF, this Guaranty is executed and delivered as of the date first
written above.

 

 

GUARANTOR

 

 

 

 

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule 8.4(a)
Properties Subject to Sale Restrictions

 

Schedule 8.4(a)

 

State

 

Seller Subsidiary

 

Earliest Sale Date

 

Seller’s Properties

 

 

 

 

 

 

 

GA

 

CIVF I - GA1W14, LLC

 

10/01/05

 

5025 South Royal Atlanta Drive

GA

 

CIVF I - GA1W15-W23, LLC

 

12/31/05

 

6300 Jimmy Carter Blvd

GA

 

 

 

12/31/05

 

6290 Jimmy Carter Blvd

GA

 

 

 

12/31/05

 

6190 Regency Parkway

GA

 

 

 

12/31/05

 

6230 Regency Parkway

GA

 

 

 

12/31/05

 

6350 Regency Parkway

GA

 

 

 

12/31/05

 

6400 Regency Parkway

GA

 

 

 

12/31/05

 

6375 Regency Parkway

GA

 

 

 

12/31/05

 

6325 Regency Parkway

GA

 

 

 

12/31/05

 

6215 Regency Parkway

GA

 

CIVF I - GA1W24, LLC

 

01/10/06

 

7340 McGinnis Ferry Road

GA

 

CIVF I - GA1W25, LLC

 

02/11/06

 

296 Southfield Parkway

IL

 

CIVF I - IL1M03, LLC

 

02/04/06

 

12301-12325 Laramie Ave

MA

 

CIVF I - MA1M01, LLC

 

08/15/05

 

275 Wildwood Avenue

MD

 

CIVF I - MD1M02 & MD1M03, LLC

 

368 days after tenant occupancy

 

7401 Coca Cola Drive

MD

 

CIVF I - MD1M04, LLC

 

12/19/05

 

8779 Greenwood Place

NJ

 

CIVF I - NJ1B01, LLC

 

11/21/05

 

200 Helen Street

NJ

 

CIVF I - NJ1B02, LLC

 

11/01/05

 

47 Brunswick Ave

NJ

 

CIVF I - NJ1W02, LLC

 

02/25/06

 

2301 Cottontail Lane

OH

 

CIVF I - OH1B02, LLC

 

368 days after tenant occupancy

 

1450 Commodity Blvd

OH

 

CIVF I - OH1B03, LLC

 

12/18/05

 

4531 Industrial Drive

TX

 

CIVF I - TX1L03, LP

 

12/13/05

 

Northpoint LAND

TX

 

CIVF I - TX1L04, LP

 

12/13/05

 

AmberPoint LAND

TX

 

CIVF I - TX1B01 & B02, M02-M05,

 

07/26/05

 

Esters Blvd - LAND

TX

 

W04, W07-W10, L.P.

 

10/04/05

 

1225 North 28th Avenue

TX

 

 

 

10/04/05

 

2700 Esters Blvd

TX

 

 

 

10/04/05

 

1132 Valwood Parkway

TX

 

 

 

07/26/05

 

1100 Royal Lane

TX

 

 

 

07/26/05

 

8300 Esters Blvd

TX

 

 

 

07/26/05

 

8304 Esters Blvd

TX

 

 

 

07/26/05

 

8400 Esters Blvd

TX

 

 

 

07/26/05

 

8404 Esters Blvd

TX

 

CIVF I - TX1W11-TX1W17, LP

 

12/25/05

 

14934 Webb Chapel Road

TX

 

 

 

12/25/05

 

3212 Belt Line Road

TX

 

 

 

12/25/05

 

3210 Belt Line Road

TX

 

 

 

12/25/05

 

3208 Belt Line Road

TX

 

 

 

12/25/05

 

3214 Belt Line Road

TX

 

 

 

12/25/05

 

3216 Belt Line Road

TX

 

 

 

12/25/05

 

3218 Belt Line Road

TX

 

CIVF I - TX1W18 & TX1W19, LP

 

12/25/05

 

2270 Springlake Road

TX

 

 

 

12/25/05

 

2290 Springlake Road

 

--------------------------------------------------------------------------------


 

State

 

Seller Subsidiary

 

Earliest Sale Date

 

Seller’s Properties

TX

 

CIVF I - TX1W20 & TX1W21, LP

 

12/25/05

 

1313 Valwood Parkway

TX

 

 

 

12/25/05

 

1321 Valwood Parkway

TX

 

CIVF I - TX1W22, LP

 

02/11/06

 

1775 Hurd Drive

TX

 

CIVF I - TX1W23, LP

 

01/08/06

 

1515 Champion Drive

WA

 

CIVF I - WA1B01, LLC

 

04/23/06

 

800 SW 27th Street

WA

 

CIVF I - WA1M05 & M06, LLC

 

10/04/05

 

6307-6215 South 228th Street

WA

 

 

 

10/04/05

 

7620 South 192nd Street

WA

 

CIVF I - WA1M07, LLC

 

368 days after acquisition

 

6804-6930 South 212th Street

 

--------------------------------------------------------------------------------